Exhibit 10.4


Execution Version






                                                        
LIBERTY MEDIA CORPORATION
as Issuer
AND
U.S. BANK NATIONAL ASSOCIATION


as Trustee


INDENTURE
Dated as of October 17, 2013
1.375% Cash Convertible Senior Notes due 2023
                                                            


--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS


Section 1.01.
Definitions    1

ARTICLE 2
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES


Section 2.01.
Designation and Amount    10

Section 2.02.
Form of Notes    10

Section 2.03.
Date and Denomination of Notes; Payments of Interest    11

Section 2.04.
Execution, Authentication and Delivery of Notes    12

Section 2.05.
Exchange and Registration of Transfer of Notes; Restrictions on Transfer;
Depositary    13

Section 2.06.
Mutilated, Destroyed, Lost or Stolen Notes    16

Section 2.07.
Temporary Notes    17

Section 2.08.
Cancellation of Notes Paid, Etc    18

Section 2.09.
CUSIP Numbers    18

Section 2.10.
Additional Notes; Repurchases    18

Section 2.11.
Automatic Exchange From Restricted Global Note to Unrestricted Global Note    18

Section 2.12.
No Redemption; No Sinking Fund    19



ARTICLE 3
SATISFACTION AND DISCHARGE


Section 3.01.
Satisfaction and Discharge    19

ARTICLE 4
PARTICULAR COVENANTS OF THE COMPANY


Section 4.01.
Payment of Principal, Interest and Additional Interest    20

Section 4.02.
Maintenance of Office or Agency    20

Section 4.03.
Appointments to Fill Vacancies in Trustee’s Office    20

Section 4.04.
Provisions as to Paying Agent    20

Section 4.05.
Existence    21

Section 4.06.
Rule 144A Information Requirement and Annual Reports; Additional Interest    21

Section 4.07.
Stay, Extension and Usury Laws    23

Section 4.08.
Compliance Certificate; Statements as to Defaults    23

Page

i




--------------------------------------------------------------------------------


Page


Section 4.09.
Further Instruments and Acts    23



ARTICLE 5
LISTS OF NOTEHOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE


Section 5.01.
Lists of Noteholders    23

Section 5.02.
Preservation and Disclosure of Lists    23

Section 5.03.
Reports by Trustee    24

ARTICLE 6
DEFAULTS AND REMEDIES


Section 6.01.
Events of Default    24

Section 6.02.
Acceleration    25

Section 6.03.
Additional Interest    26

Section 6.04.
Payments of Notes on Default; Suit Therefor    27

Section 6.05.
Application of Monies Collected by Trustee    28

Section 6.06.
Proceedings by Noteholders    29

Section 6.07.
Proceedings by Trustee    29

Section 6.08.
Remedies Cumulative and Continuing    30

Section 6.09.
Direction of Proceedings and Waiver of Defaults by Majority of Noteholders    30

Section 6.10.
Notice of Defaults    30

Section 6.11.
Undertaking to Pay Costs    31



ARTICLE 7
CONCERNING THE TRUSTEE


Section 7.01.
Duties and Responsibilities of Trustee    31

Section 7.02.
Reliance on Documents, Opinions, Etc    32

Section 7.03.
No Responsibility for Recitals, Etc    34

Section 7.04.
Trustee, Paying Agents, Conversion Agents or Registrar May Own Notes    34

Section 7.05.
Monies to Be Held in Trust    34

Section 7.06.
Compensation and Expenses of Trustee    34

Section 7.07.
Officers’ Certificate as Evidence    35

Section 7.08.
Conflicting Interests of Trustee    35

Section 7.09.
Eligibility of Trustee    35

Section 7.10.
Resignation or Removal of Trustee    35

Section 7.11.
Acceptance by Successor Trustee    36

Section 7.12.
Succession by Merger, Etc    37


ii




--------------------------------------------------------------------------------


Page
Section 7.13.
Limitation on Rights of Trustee as Creditor    37

Section 7.14.
Trustee’s Application for Instructions from the Company    38



ARTICLE 8
CONCERNING THE NOTEHOLDERS


Section 8.01.
Action by Noteholders    38

Section 8.02.
Proof of Execution by Noteholders    38

Section 8.03.
Who Are Deemed Absolute Owners    38

Section 8.04.
Company-Owned Notes Disregarded    39

Section 8.05.
Revocation of Consents; Future Noteholders Bound    39



ARTICLE 9
SUPPLEMENTAL INDENTURES


Section 9.01.
Supplemental Indentures Without Consent of Noteholders    39

Section 9.02.
Supplemental Indentures With Consent of Noteholders    40

Section 9.03.
Effect of Supplemental Indentures    41

Section 9.04.
Notation on Notes    41

Section 9.05.
Evidence of Compliance of Supplemental Indenture to Be Furnished to
Trustee    42



ARTICLE 10
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


Section 10.01.
Company May Consolidate, Etc. on Specified Terms    42

Section 10.02.
Successor Corporation to Be Substituted    42

Section 10.03.
Opinion of Counsel to Be Given to Trustee    43



ARTICLE 11
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS


Section 11.01.
Indenture and Notes Solely Corporate Obligations    43



ARTICLE 12
CONVERSION OF NOTES


Section 12.01.
Conversion Privilege    43

Section 12.02.
Conversion Procedure    45

Section 12.03.
Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection
with Make-Whole Fundamental Changes    47

Section 12.04.
Adjustment of Conversion Rate    49

Section 12.05.
Effect of Reclassification, Consolidation, Merger or Sale    57


iii




--------------------------------------------------------------------------------


Page
Section 12.06.
Responsibility of Trustee    59

Section 12.07.
Notice to Noteholders Prior to Certain Actions    59

Section 12.08.
Stockholder Rights Plans    60



ARTICLE 13
REPURCHASE OF NOTES AT OPTION OF HOLDERS


Section 13.01.
Repurchase at Option of Noteholders upon a Fundamental Change    60

Section 13.02.
Withdrawal of Fundamental Change Repurchase Notice    63

Section 13.03.
Deposit of Fundamental Change Repurchase Price    63



ARTICLE 14
MISCELLANEOUS PROVISIONS


Section 14.01.
Provisions Binding on Company’s Successors    64

Section 14.02.
Official Acts by Successor Corporation    64

Section 14.03.
Addresses for Notices, Etc    64

Section 14.04.
Governing Law    65

Section 14.05.
Evidence of Compliance with Conditions Precedent; Certificates and Opinions of
Counsel to Trustee    65

Section 14.06.
Legal Holidays    65

Section 14.07.
No Security Interest Created    66

Section 14.08.
Benefits of Indenture    66

Section 14.09.
Table of Contents, Headings, Etc    66

Section 14.10.
Authenticating Agent    66

Section 14.11.
Execution in Counterparts    67

Section 14.12.
Severability    67

Section 14.13.
Waiver of Jury Trial    67

Section 14.14.
Force Majeure    67

Section 14.15.
Calculations    67

EXHIBITS
Exhibit A    Form of Note                                        A-1
Exhibit B    Form of Notice of Conversion                                B-1
Exhibit C    Form of Fundamental Change Repurchase Notice                    C-1
Exhibit D    Form of Assignment and Transfer                            D-1



iv




--------------------------------------------------------------------------------




INDENTURE dated as of October 17, 2013 between Liberty Media Corporation, a
Delaware corporation, as issuer (the “Company”) and U.S. Bank National
Association, as trustee (the “Trustee”).
W I T N E S S E T H:
WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 1.375% Cash Convertible Senior Notes due 2023 (hereinafter
sometimes called the “Notes”), initially in an aggregate principal amount not to
exceed $1,000,000,000, and in order to provide the terms and conditions upon
which the Notes are to be authenticated, issued and delivered, the Company has
duly authorized the execution and delivery of this Indenture; and
WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided for; and
WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, the valid, binding and legal obligations of the Company,
and to constitute a valid agreement according to its terms, have been done and
performed, and the execution of this Indenture and the issue hereunder of the
Notes have in all respects been duly authorized.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided below), as follows:
ARTICLE 1
DEFINITIONS


SECTION 1.01.Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. All other
terms used in this Indenture that are defined in the Trust Indenture Act or that
are by reference therein defined in the Securities Act (except as herein
otherwise expressly provided or unless the context otherwise requires) shall
have the meanings assigned to such terms in said Trust Indenture Act and in said
Securities Act as in force at the date of the execution of this Indenture. The
words “herein,” “hereof,” “hereunder,” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.


“Additional Interest” means all amounts, if any, payable pursuant to Section
4.06 and Section 6.03, as applicable.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the

1

--------------------------------------------------------------------------------




power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Automatic Exchange” shall have the meaning specified in Section 2.11.
“Automatic Exchange Notice” shall have the meaning specified in Section 2.11.
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in New York City are authorized
or obligated by law or executive order to close or be closed.
“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.
“Cash Settlement Averaging Period” means, with respect to any Note surrendered
for conversion, the forty consecutive Trading Day period beginning on, and
including, the third Trading Day immediately following the Conversion Date for
such Note; provided that, with respect to any Conversion Date occurring during
the period beginning on, and including, April 15, 2023 and ending at the close
of business on the second Business Day immediately prior to the Maturity Date,
the “Cash Settlement Averaging Period” means the forty consecutive Trading Day
period beginning on, and including, the forty-second Scheduled Trading Day prior
to the Maturity Date.
“close of business” means 5:00 p.m. (New York City time).
“Commission” means the Securities and Exchange Commission.
“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
“Common Stock” means, subject to Section 12.04 and Section 12.05, shares of
Series A Common Stock of the Company, par value $0.01 per share.
“Company” means Liberty Media Corporation, a Delaware corporation, and subject
to the provisions of Article 10, shall include its successors and assigns.
“Company Order” means a written request or order signed in the name of the
Company (i) by its Chairman, a Vice Chairman, its President, Chief Executive
Officer or a Vice President and (ii) by

2

--------------------------------------------------------------------------------




its Chief Financial Officer, Treasurer, an Assistant Treasurer, its Secretary or
an Assistant Secretary and delivered to the Trustee; provided, however, that
such written request or order may be signed by any two of the officers or
directors listed in clause (i) above in lieu of being signed by one of such
officers or directors listed in such clause (i) and one of the officers listed
in clause (ii) above.
“Continuing Director” means a director who either was a member of the Board of
Directors on October 17, 2013 or who becomes a member of the Board of Directors
subsequent to that date and whose election, appointment or nomination for
election by the stockholders of the Company is duly approved by a majority of
the Continuing Directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the entire Board of Directors in which such individual is
named as nominee for director.
“Conversion Agent” shall have the meaning specified in Section 4.02.
“Conversion Date” shall have the meaning specified in Section 12.02(c).
“Conversion Obligation” shall have the meaning specified in Section 12.01(a).
“Conversion Price” means as of any date, $1,000, divided by the Conversion Rate
as of such date.
“Conversion Rate” shall have the meaning specified in Section 12.01(a).
“Conversion Trigger Price” shall have the meaning specified in Section 12.01.
“Corporate Trust Office” means the office of the Trustee at which at any time
its corporate trust business shall be administered, which office at the date
hereof is located at 100 Wall Street, Suite 1600, New York, NY, Attn: Corporate
Trust Services, or such other address as the Trustee may designate from time to
time by notice to the Noteholders and the Company, or the principal corporate
trust office of any successor Trustee (or such other address as such successor
Trustee may designate from time to time by notice to the Noteholders and the
Company).
“Custodian” means the Trustee, as custodian for the Depositary, with respect to
the Global Notes, or any successor entity thereto.
“Daily Settlement Amount,” means, for each of the forty consecutive Trading Days
during the Cash Settlement Averaging Period, one‑40th (1/40th) of the product of
(i) the applicable Conversion Rate on such Trading Day and (ii) the Daily VWAP
of the Common Stock on such Trading Day.
“Daily VWAP” for the Common Stock, in respect of any Trading Day, means the per
share volume-weighted average price of the Common Stock as displayed under the
heading “Bloomberg VWAP” on Bloomberg page “LMCA <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening of trading until the scheduled close of trading of
the primary trading session on such Trading Day (or if such volume-weighted
average price is unavailable, the market value of one share of the Common Stock
on such Trading Day as determined by the Board of Directors in a commercially
reasonable manner, using a volume-weighted average price method) and will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session.

3

--------------------------------------------------------------------------------




“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.
“Defaulted Interest” means any interest on any Note that is payable, but is not
punctually paid or duly provided for, on any April 15 or October 15 of each
year, beginning April 15, 2014.
“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.05 as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.
“Distributed Property” shall have the meaning specified in Section 12.04(c).
“Effective Date” shall have the meaning specified in Section 12.03(a).
“Event of Default” shall have the meaning specified in Section 6.01.
“Ex-Dividend Date” means, with respect to any issuance, dividend or distribution
in which the holders of Common Stock have the right to receive any cash,
securities or other property, the first date on which the shares of the Common
Stock trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Expiration Date” shall have the meaning specified in Section 12.04(e).
“Expiration Time” shall have the meaning specified in Section 12.04(e).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means a fiscal year of the Company.
“Fundamental Change” means the occurrence after the original issuance of the
Notes of any of the following events:
(a)any “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act), other than the Company or its Subsidiaries, files a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the direct or indirect ultimate “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of (a) more than 50% (or in the case of a
Permitted Holder, 60%) of the Company’s outstanding Common Stock or (b) the
Company’s Common Equity representing more than 50% (or, in the case of a
Permitted Holder, 60%) of the voting power of the Company’s Common Equity;


(b)consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than one or more of the Company’s Subsidiaries (any
such exchange, offer, consolidation, merger, transaction or series of
transactions being referred to herein as an

4

--------------------------------------------------------------------------------




“event”); provided, however, that any such event where the holders of the
Company’s Common Equity immediately prior to such event, own, directly or
indirectly, more than 50% of the voting power of all classes of Common Equity of
the continuing or surviving person or transferee or the parent thereof
immediately after such event with such holders’ proportional voting power
immediately after such event being in substantially the same proportions as
their respective voting power before such event shall not be a Fundamental
Change;


(c)the first day on which Continuing Directors cease to constitute at least a
majority of the Board of Directors;


(d)the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or


(e)the Common Stock (or any series of securities on the basis of the trading
price of which the settlement amount is then calculated) ceases to be listed on
at least one U. S. national securities exchange, unless the event giving rise to
such delisting results in an adjustment to the conversion rate or the creation
of or the adjustment to Reference Property, as defined in Section 12.05,


provided, however, (x) a filing that would otherwise constitute a Fundamental
Change under clause (a) above will not constitute a Fundamental Change if (i)
the filing occurs in connection with a transaction in which the Common Stock is
replaced by the securities of another corporation, partnership, limited
liability company or similar entity, and (ii) no such filing is made or is in
effect with respect to Common Equity representing more than 50% of the voting
power of such other entity, and (y) no transaction or event described in clause
(a) or (b) above will constitute a Fundamental Change if at least 90% of the
consideration, excluding cash payments for fractional shares, in the transaction
or event that would otherwise have constituted the Fundamental Change consists
of shares of Publicly Traded Securities, and as a result of the event, the Notes
become convertible into cash based upon such consideration, excluding cash
payments for fractional shares (subject to the provisions of Section 12.02(a)).
Any Spin-Off, as defined in Section 12.04(c), of all or substantially all of the
Company’s property and assets will constitute a Fundamental Change, unless after
giving effect to the Spin-Off, the Notes become convertible pursuant to their
terms into cash based upon the value of Publicly Traded Securities of the
Successor Entity that are distributed to the holders of Common Stock in the
Spin-Off.
For purposes of this definition, whether a “person” is a “beneficial owner”
shall be determined in accordance with Rule 13d-3 under the Exchange Act and
“person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.
After any transaction in which the Common Stock is replaced by the securities of
another entity pursuant to Section 12.05, should one occur, following completion
of any related Make-Whole Fundamental Change Period and any related Fundamental
Change Repurchase Date, references to the Company in the definition of
“Fundamental Change” above will apply to such other entity instead.
“Fundamental Change Company Notice” shall have the meaning specified in Section
13.01(b).
“Fundamental Change Expiration Time” shall have the meaning specified in Section
13.01(b)(v).

5

--------------------------------------------------------------------------------




“Fundamental Change Repurchase Date” shall have the meaning specified in Section
13.01(a).
“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 13.01(a)(i).
“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 13.01(a).
“Global Note” shall have the meaning specified in Section 2.05(b).
“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.
“Initial Purchasers” means the several initial purchasers named in Schedule A to
the Purchase Agreement.
“Interest Payment Date” means each April 15 and October 15 of each year;
provided, however, that if any Interest Payment Date falls on a date that is not
a Business Day, such payment of interest (or principal in the case of the
Maturity Date) will be postponed until the next succeeding Business Day, and no
interest or other amount will be paid as a result of such postponement.
“Interest Record Date,” with respect to any Interest Payment Date, shall mean
April 1 or October 1 (whether or not such day is a Business Day) immediately
preceding the relevant Interest Payment Date, respectively.
“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. securities exchange on which the Common
Stock is listed for trading. The Last Reported Sale Price will be determined
without reference to after-hours or extended market trading. If the Common Stock
is not listed for trading on a U.S. securities exchange on the relevant date,
then the “Last Reported Sale Price” of the Common Stock will be the last quoted
bid price for the Common Stock in the over-the-counter market on the relevant
date as reported by the OTC Markets Group, Inc. or similar organization. If the
Common Stock is not so quoted, the “Last Reported Sale Price” of the Common
Stock will be determined by a U.S. nationally recognized independent investment
banking firm selected by the Company for this purpose.
“Make-Whole Conversion Rate Adjustment” shall have the meaning specified in
Section 12.03(a).
“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change under clause (a) or (b) of the definition thereof
(determined without regard to the proviso in clause (b) of such definition and
without regard to the references to “Permitted Holders” in such definition, but
subject to the paragraphs immediately following clause (e) of the definition).
For the avoidance of doubt, the proviso following clause (e) of the definition
of “Fundamental Change” shall be given full effect for purposes of the preceding
sentence. Any Spin-Off, as defined in Section 12.04, of all or substantially all
of the Company’s property and assets will constitute a Make-Whole Fundamental
Change, unless after giving effect to Spin-Off, the Notes become convertible
pursuant to their terms into cash based upon the value of the Publicly Traded
Securities of the Successor Entity that are distributed to holders of the Common
Stock in the Spin-Off.

6

--------------------------------------------------------------------------------




“Make-Whole Fundamental Change Period” shall have the meaning specified in
Section 12.03(a).
“Market Disruption Event” means (a) a failure by the primary exchange or
quotation system on which the Common Stock trades or is quoted, as the case may
be, to open for trading during its regular trading session or (b) the occurrence
or existence, prior to 1:00 p.m., New York City time, on any Trading Day for the
Common Stock, of an aggregate one half-hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant exchange or quotation system or otherwise) in the
Common Stock or in any options, contracts or futures contracts relating to the
Common Stock.
“Maturity Date” means October 15, 2023.
“Measurement Period” shall have the meaning specified in Section 12.01(b)(i).
“Merger Event” shall have the meaning specified in Section 12.05.
“Note” or “Notes” shall mean any note or notes, as the case may be,
authenticated and delivered under this Indenture.
“Noteholder” or “holder,” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), shall mean any person in whose name at
the time a particular Note is registered on the Note Register.
“Note Register” shall have the meaning specified in Section 2.05(a).
“Note Registrar” shall have the meaning specified in Section 2.05(a).
“Notice of Conversion” shall have the meaning specified in Section 12.02(b).
“Offering Memorandum” means the final offering memorandum dated October 10, 2013
relating to the offering and sale of the Notes.
“Officer” means, with respect to the Company, the Chairman of the Board, any
Vice Chairman of the Board, the Chief Executive Officer, the President, any Vice
President, the Chief Financial Officer, the Treasurer or any Assistant
Treasurer, or the Secretary or any Assistant Secretary.
“Officers’ Certificate” means a certificate signed by two Officers of the
Company, one of whom must be the principal executive officer, the principal
financial officer or the principal accounting officer of the Company. Each
Officers’ Certificate (other than certificates provided pursuant to TIA
Section 314(a)(4)) shall include the statements provided for in TIA Section
314(e) and Section 12.04(b) herein.
“opening of business” means 9:00 a.m. (New York City time).
“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel acceptable to
the Trustee, that is delivered to the Trustee. Each such opinion shall include
the statements provided for in Section 14.05 if and to the extent required by
the provisions of such Section.

7

--------------------------------------------------------------------------------




“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
(a)    Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;
(b)    Notes that have been paid pursuant to Section 2.08 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.06 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;
(c)    Notes that have become due and payable, whether at the Maturity Date, any
Fundamental Change Repurchase Date, upon conversion or otherwise, for which the
Company has deposited cash with the Trustee or paid cash to Noteholders (solely
to satisfy the Company’s Conversion Obligation, if applicable), sufficient to
pay all of the outstanding Notes and all other sums due payable under this
Indenture by the Company; and
(d)    Notes converted pursuant to Article 12.
“Paying Agent” shall have the meaning specified in Section 4.02.
“Permitted Denominations” shall have the meaning specified in Section 2.03.
“Permitted Holder” means (a) John C. Malone and/or Gregory B. Maffei (the
current Chairman of the Board and President and Chief Executive Officer of the
Company) (whether such persons are acting individually or in concert); (b) the
spouses, siblings or lineal descendants (including adoptees) of the persons
described in clause (a); (c) any trusts or private foundations created for the
benefit of, or controlled by, any of the persons described in clauses (a) and
(b) or any trusts or private foundations created for the benefit of any such
trust or private foundation; (d) in the event of the incompetence or death of
any of the persons described in clauses (a) and (b), such person’s estate,
executor, administrator, committee or other personal representative or similar
fiduciary or beneficiaries, heirs, devisees or distributees, in each case, who
at any particular date shall beneficially own capital interests of the Company;
or (e) any group consisting solely of persons described in clauses (a)-(d).
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.
“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.
“Publicly Traded Securities” means shares of common stock that are traded on a
U.S. national securities exchange or that will be so traded when issued or
exchanged in connection with a Fundamental Change described in clause (a) or (b)
of the definition thereof.
“Purchase Agreement” means that certain Purchase Agreement, dated as of October
10, 2013, between the Company and the several Initial Purchasers.

8

--------------------------------------------------------------------------------




“Record Date” shall have the meaning specified in Section 12.04(f).
“Reference Property” shall have the meaning specified in Section 12.05.
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee, who shall have direct
responsibility for the administration of this Indenture or to whom any corporate
trust matter is referred because of such person’s knowledge of and familiarity
with the particular subject.
“Restricted Global Note” shall have the meaning specified in Section 2.11.
“Restricted Securities” shall have the meaning specified in Section 2.05(d).
“Rule 144A” means Rule 144A as promulgated under the Securities Act.
“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Settlement Amount” has the meaning specified in Section 12.02(a).
“Significant Subsidiary” means, at any date of determination, any Subsidiary
that would constitute a “significant subsidiary” within the meaning of Article 1
of Regulation S-X promulgated under the Securities Act as in effect on July 11,
2013.
“Spin-Off” shall have the meaning specified in Section 12.04(c)(i).
“Stock Price” means (a) in the case of a Make-Whole Fundamental Change described
in clause (b) of the definition of Fundamental Change in which holders of Common
Stock receive solely cash consideration in connection with such Make-Whole
Fundamental Change, the amount of cash paid per share of the Common Stock and
(b) in the case of all other Make-Whole Fundamental Changes, the average of the
Last Reported Sale Prices per share of Common Stock over the period of five
consecutive Trading Days ending on, and including, the Trading Day immediately
preceding the Effective Date of such Make-Whole Fundamental Change. The Board of
Directors will make appropriate adjustments, in its good faith determination, to
account for any adjustment to the Conversion Rate that becomes effective, or any
event requiring an adjustment to the Conversion Rate where the Ex-Dividend Date
of the event occurs, during such five consecutive Trading Day period.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or (iii)
one or more Subsidiaries of such Person.
“Successor Company” shall have the meaning specified in Section 10.01(a).
“Trading Day” means a day during which trading in the Common Stock generally
occurs on the primary exchange or quotation system on which Common Stock then
trades or is quoted and there

9

--------------------------------------------------------------------------------




is no Market Disruption Event. If the Common Stock (or other security for which
a Last Reported Sale Price or Daily VWAP must be determined) is not so traded or
quoted, “Trading Day” means “Business Day.”
“Trading Price” of the Notes on any date of determination means the average of
the secondary market bid quotations obtained by the Company for $2.0 million
principal amount of Notes (expressed as a price per $1,000 principal amount) at
approximately 3:30 p.m., New York City time, on such determination date from two
independent U.S. nationally recognized securities dealers selected by the
Company, which may include the Initial Purchasers; provided that if two such
bids cannot reasonably be obtained by the Company, but one such bid is obtained,
then that one bid shall be used. If the Company cannot reasonably obtain at
least one bid for $2.0 million principal amount of Notes from a U.S. nationally
recognized securities dealer, then the Trading Price per $1,000 principal amount
of Notes will be deemed to be less than 98% of the product of the Last Reported
Sale Price of the Common Stock and the applicable Conversion Rate.
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture, except as provided in
Section 9.03 and Section 12.05; provided, however, that in the event the Trust
Indenture Act of 1939 is amended after the date hereof, the term “Trust
Indenture Act” shall mean, to the extent required by such amendment, the Trust
Indenture Act of 1939, as so amended.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture, in its capacity as trustee, until a successor or assignee shall have
become Trustee pursuant to the applicable provisions of this Indenture, and
thereafter “Trustee” shall mean or include each Person who is then a Trustee
hereunder.
“Unrestricted Global Note” shall have the meaning specified in Section 2.12.
“Valuation Period” shall have the meaning specified in Section 12.04(c).
“Weighted Average Consideration” shall have the meaning specified in Section
12.05.
ARTICLE 2
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION
AND EXCHANGE OF NOTES


SECTION 2.01.Designation and Amount. The Notes shall be designated as the 1.375%
Cash Convertible Senior Notes due 2023. The aggregate principal amount of Notes
that may be authenticated and delivered under this Indenture is initially
limited to $1,000,000,000, subject to Section 2.10 and except for Notes
authenticated and delivered upon registration or transfer of, or in exchange
for, or in lieu of other Notes pursuant to Section 2.05, Section 2.06, Section
2.07, Section 2.09, Section 2.11, Section 12.02 and Section 13.03 hereof.


SECTION 2.02.    Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, which are incorporated in and made a
part of this Indenture.


Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian, the Depositary, any regulatory
body or required to comply with any applicable law or any regulation thereunder
or with the rules and regulations of any securities exchange or automated
quotation

10

--------------------------------------------------------------------------------




system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.
Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the Officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any relevant exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.
A Global Note shall represent such principal amount of the outstanding Notes as
shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Note to reflect the amount of any increase or decrease in the amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in such manner and upon instructions
given by the holder of such Notes in accordance with this Indenture. Payment of
principal (including any Fundamental Change Repurchase Price), accrued and
unpaid interest, and Additional Interest, if any, on a Global Note shall be made
to the holder of such Note on the date of payment, unless a record date or other
means of determining holders eligible to receive payment is provided for herein.
The terms and provisions contained in the form of Note attached as Exhibit A
hereto shall constitute, and are hereby expressly made, a part of this Indenture
and, to the extent applicable, the Company and the Trustee, by their execution
and delivery of this Indenture, expressly agree to such terms and provisions and
to be bound thereby. However, to the extent any provision of any Note conflicts
with the express provisions of this Indenture, the provisions of this Indenture
shall govern and be controlling.
SECTION 2.03.    Date and Denomination of Notes; Payments of Interest. The Notes
shall be represented by one or more Global Notes in fully registered form (and
in limited circumstances, by notes in definitive form as described in Section
2.05 below) without interest coupons in minimum denominations of $2,000
principal amount and integral multiples of $1,000 in excess thereof (“Permitted
Denominations”). Each Note shall be dated the date of its authentication and
shall bear interest from the date specified on the face of the form of Note
attached as Exhibit A hereto. Interest (including Additional Interest, if any)
on the Notes shall be computed on the basis of a 360-day year comprised of
twelve 30-day months. The Person in whose name any Note (or its Predecessor
Note) is registered on the Note Register at the close of business on any
Interest Record Date with respect to any Interest Payment Date shall be entitled
to receive the interest payable on such Interest Payment Date. Interest
(including Additional Interest, if any) shall be payable at the office or agency
of the Company maintained by the Company for such purposes, which shall
initially be the office of the Paying Agent. The Company shall pay interest
(including Additional Interest, if any) (a) on any Notes in certificated form by
check mailed to the address of the Person entitled thereto as it appears in the
Note Register or (b) on any Global Note by wire transfer of immediately
available funds to the account of the Depositary or its nominee.


Any Defaulted Interest shall forthwith cease to be payable to the Noteholder on
the relevant Interest Record Date by virtue of its having been such Noteholder,
and such Defaulted Interest shall be paid by the Company, at its election in
each case, as provided in clause (1) or (2) below:

11

--------------------------------------------------------------------------------




(1)    The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment (which
shall be not less than twenty-five days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Interest which shall be not more than fifteen days and not
less than seven days prior to the date of the proposed payment, and not less
than ten days after the receipt by the Trustee of the notice of the proposed
payment (unless the Trustee shall consent to an earlier date). The Company shall
promptly notify the Trustee, in writing, of such special record date and the
Trustee, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the special record date
therefor to be mailed, first-class postage prepaid, to each holder at its
address as it appears in the Note Register, not less than ten days prior to such
special record date. Notice of the proposed payment of such Defaulted Interest
and the special record date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on such
special record date and shall no longer be payable pursuant to the following
clause (2) of this Section 2.03.
(2)    The Company may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system.
SECTION 2.04.    Execution, Authentication and Delivery of Notes. The Notes
shall be signed in the name and on behalf of the Company by the manual or
facsimile signature of any Officer.


At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, which order shall set forth the number of separate Note
certificates, the principal amount of each of the Notes to be authenticated, the
date on which the original issue of Notes is to be authenticated, the registered
holders of the said Notes and delivery instructions, and the Trustee in
accordance with such Company Order shall authenticate and deliver such Notes,
without any further action by the Company hereunder.


Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually by an authorized officer of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 14.10),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such an authenticating
agent) upon any Note executed by the Company shall be conclusive evidence that
the Note so authenticated has been duly authenticated and delivered hereunder
and that the holder is entitled to the benefits of this Indenture.

12

--------------------------------------------------------------------------------




In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper Officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an Officer.
SECTION 2.05.    Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. (a) The Company shall cause to be kept at the Corporate
Trust Office a register (the register maintained in such office or in any other
office or agency of the Company designated pursuant to Section 4.02 being herein
sometimes collectively referred to as the “Note Register”) in which, subject to
such reasonable regulations as it may prescribe, the Company shall provide for
the registration of Notes and of transfers of Notes. Such register shall be in
written form or in any form capable of being converted into written form within
a reasonable period of time. The Trustee is hereby appointed “Note Registrar”
for the purpose of registering Notes and transfers of Notes as herein provided.
The Company may appoint one or more co-registrars in accordance with Section
4.02.


Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.05, the Company shall execute, and the Trustee shall,
upon receipt of a Company Order, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Notes of any authorized
denominations and of a like aggregate principal amount and bearing such
restrictive legends as may be required by this Indenture.
Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall, upon receipt of a Company Order, authenticate and
deliver, the Notes that the holder making the exchange is entitled to receive,
bearing registration numbers not contemporaneously outstanding.
All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-registrar) be duly endorsed, or be accompanied by a
written instrument or instruments of transfer in form satisfactory to the
Company and duly executed by the holder thereof or its attorney-in-fact duly
authorized in writing.
No service charge shall be charged to the Noteholder for any exchange or
registration of transfer of Notes, but the Company or the Trustee may require
payment of a sum sufficient to cover any tax, assessments or other governmental
charges that may be imposed in connection therewith as a result of the name of
the holder of the new Notes issued upon such exchange or registration of
transfer of Notes being different from the name of the holder of the old Notes
presented or surrendered for such exchange or registration of transfer.
None of the Company, the Trustee, the Note Registrar or any co-registrar shall
be required to exchange or register a transfer of (i) any Notes surrendered for
conversion or, if a portion of any Note is surrendered for conversion, such
portion thereof surrendered for conversion or (ii) any Notes, or a portion of
any Note, surrendered for repurchase (and not withdrawn) in accordance with
Article 13 hereof.

13

--------------------------------------------------------------------------------




All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.
Neither the Trustee nor any agent of the Trustee shall have any responsibility
for any actions taken or not taken by the Depositary.
The Trustee shall have no responsibility or obligation to any direct or indirect
participant or any other Person with respect to the accuracy of the books or
records, or the acts or omissions, of the Depositary or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Notes or with respect to the delivery to any direct or indirect participant or
other Person (other than the Depositary) of any notice (including any notice of
redemption) or the payment of any amount, under or with respect to such Notes.
All notices and communications to be given to the Noteholders and all payments
to be made to Noteholders under the Notes shall be given or made only to or upon
the order of the registered Noteholders (which shall be the Depositary or its
nominee in the case of a Global Note). The rights of beneficial owners in any
Global Note shall be exercised only through the Depositary subject to the
customary procedures of the Depositary. The Trustee may rely and shall be fully
protected in relying upon information furnished by the Depositary with respect
to its direct or indirect participants.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among direct or indirect participants in any
Global Note) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.
(b)So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, all Notes shall be represented by
one or more Notes in global form (each, a “Global Note”) registered in the name
of the Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
definitive Note shall be effected through the Depositary (but not the Trustee or
the Custodian) in accordance with this Indenture (including the restrictions on
transfer set forth herein) and the procedures of the Depositary therefor.


(c)Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(c)), a Global Note may not be
transferred as a whole or in part except by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.


(d)Every Note (including the beneficial interest in Global Notes) that bears or
is required under this Section 2.05(d) to bear the legend set forth in this
Section 2.05(d) (the “Restricted Securities”) shall be subject to the
restrictions on transfer set forth in this Section 2.05(d) (including the legend
set forth below), unless such restrictions on transfer shall be eliminated or
otherwise waived by written consent of the Company, and the holder of each such
Restricted Security, by such holder’s acceptance thereof, agrees to be bound by
all such restrictions on transfer. As used in this Section 2.05(d) and Exhibit
A, the term “transfer” encompasses any sale, pledge, transfer or other
disposition whatsoever of any Restricted Security.

14

--------------------------------------------------------------------------------




Until the date (the “Resale Restriction Termination Date”), which is the later
of (1) the date that is one year after the last date of original issuance of the
Notes (or such other date as permitted by Rule 144 under the Securities Act or
any successor provision thereto), and (2) such later date, if any, as may be
required by applicable laws, any certificate evidencing such Note shall bear a
legend in substantially the following form (unless such Notes have been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or unless otherwise agreed by the Company in writing, with notice thereof
to the Trustee):
THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, PLEDGED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
APPLICABLE) OR (c) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED
HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.
No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the completed Form
of Assignment and Transfer has been checked.
Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
may, upon surrender of such Note for exchange to the Note Registrar in
accordance with the provisions of this Section 2.05, be

15

--------------------------------------------------------------------------------




exchanged for a new Note or Notes, of like tenor and aggregate principal amount,
which shall not bear the restrictive legend required by this Section 2.05(d).
The Company shall notify the Trustee, in writing, upon the occurrence of the
Resale Restriction Termination Date and promptly after a registration statement
with respect to the Notes has been declared effective under the Securities Act.
Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(d)), a Global Note may not be
transferred as a whole or in part except by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.
(e)The Depositary shall be a clearing agency registered under the Exchange Act.
The Company initially appoints The Depository Trust Company to act as Depositary
with respect to the Global Notes. Initially, the Global Notes shall be issued to
the Depositary, registered in the name of the Depository Trust Company or its
nominee, and initially deposited with the Trustee as custodian for the
Depositary.


If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default in
respect of the Notes has occurred and is continuing, upon the request of the
beneficial owner of the Notes, the Company will execute, and the Trustee, upon
receipt of an Officers’ Certificate and a Company Order for the authentication
and delivery of Notes, will authenticate and deliver Notes in definitive form to
each such beneficial owner of the related Notes (or a portion thereof) in an
aggregate principal amount equal to the principal amount of such Global Note, in
exchange for such Global Note, and upon delivery of the Global Note to the
Trustee such Global Note shall be canceled.
Definitive Notes issued in exchange for all or a part of the Global Notes
pursuant to this Section 2.05 shall be registered in such names and in such
authorized denominations as the Depositary, pursuant to instructions from its
direct or indirect participants or otherwise, shall instruct the Trustee. Upon
execution and authentication, the Trustee shall deliver such definitive Notes to
the Persons in whose names such definitive Notes are so registered.
At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with its standing procedures. At any time
prior to such cancellation, if any interest in a Global Note is exchanged for
definitive Notes, converted, canceled, repurchased or transferred to a
transferee who receives definitive Notes therefor or any definitive Note is
exchanged or transferred for part of such Global Note, the principal amount of
such Global Note shall be appropriately reduced or increased, as the case may
be, and an endorsement shall be made on such Global Note, by the Trustee or the
Custodian, at the direction of the Trustee, to reflect such reduction or
increase.
None of the Company, the Trustee nor any agent of the Company or the Trustee
will have any responsibility or liability for any aspect of the records of the
Depositary or its direct or indirect participants relating to or payments made
on account of beneficial ownership interests of a Global Note or maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests.
SECTION 2.06.    Mutilated, Destroyed, Lost or Stolen Notes. In case any Note
shall become mutilated or be destroyed, lost or stolen, the Company in its
discretion may execute,

16

--------------------------------------------------------------------------------




and upon its written request the Trustee or an authenticating agent appointed by
the Trustee shall, upon receipt of a Company Order, authenticate and deliver, a
new Note, bearing a number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case the applicant for a substituted
Note shall furnish to the Company, to the Trustee and, if applicable, to such
authenticating agent such security or indemnity as may be required by them to
save each of them harmless from any loss, liability, cost or expense caused by
or connected with such substitution, and, in every case of destruction, loss or
theft, the applicant shall also furnish to the Company, to the Trustee and, if
applicable, to such authenticating agent evidence to their satisfaction of the
destruction, loss or theft of such Note and of the ownership thereof.


The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
Upon the issuance of any substitute Note, the Company or the Trustee may require
the payment by the holder of a sum sufficient to cover any tax, assessment or
other governmental charge that may be imposed in relation thereto and any other
expenses connected therewith. In case any Note that has matured or is about to
mature or has been tendered for repurchase upon a Fundamental Change or is about
to be converted into cash, shall become mutilated or be destroyed, lost or
stolen, the Company may, in its sole discretion, instead of issuing a substitute
Note, pay or authorize the payment of or convert or authorize the conversion of
the same (without surrender thereof except in the case of a mutilated Note), as
the case may be, if the applicant for such payment or conversion shall furnish
to the Company, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless for any loss, liability, cost or expense caused by or connected with
such substitution, including without limitation if a Note is replaced and
subsequently presented or claimed for payment and, in every case of destruction,
loss or theft, evidence satisfactory to the Company, the Trustee and, if
applicable, any Paying Agent or Conversion Agent evidence of their satisfaction
of the destruction, loss or theft of such Note and of the ownership thereof.
Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or conversion or repurchase of
mutilated, destroyed, lost or stolen Notes and shall preclude any and all other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment or conversion
of negotiable instruments or other securities without their surrender.
SECTION 2.07.    Temporary Notes. Pending the preparation of Notes in
certificated form, the Company may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon receipt of a Company Order,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Company. Every such temporary Note shall be executed by the Company and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay the Company will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form (other than

17

--------------------------------------------------------------------------------




any Global Note) and thereupon any or all temporary Notes (other than any Global
Note) may be surrendered in exchange therefor, at each office or agency
maintained by the Company pursuant to Section 4.02 and the Trustee or such
authenticating agent shall, upon receipt of a Company Order, authenticate and
deliver in exchange for such temporary Notes an equal aggregate principal amount
of Notes in certificated form. Such exchange shall be made by the Company at its
own expense and without any charge therefor. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits and subject to the
same limitations under this Indenture as Notes in certificated form
authenticated and delivered hereunder.


SECTION 2.08.    Cancellation of Notes Paid, Etc. All Notes surrendered for the
purpose of payment, repurchase, conversion, exchange or registration of
transfer, shall, if surrendered to the Company or any Paying Agent or any Note
Registrar or any Conversion Agent, be surrendered to the Trustee and promptly
canceled by it, or, if surrendered to the Trustee, shall be promptly canceled by
it, and no Notes shall be issued in lieu thereof except as expressly permitted
by any of the provisions of this Indenture. The Trustee shall dispose of
canceled Notes in accordance with its customary procedures and, after such
disposition, shall deliver a certificate of such disposition to the Company, at
the Company’s written request. If the Company shall acquire any of the Notes,
such acquisition shall not operate as satisfaction of the indebtedness
represented by such Notes unless and until the same are delivered to the Trustee
for cancellation.


SECTION 2.09.    CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Noteholders as a convenience to them; provided,
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company will promptly notify the Trustee in writing of any change
in the “CUSIP” numbers. Until such time as the Company notifies the Trustee to
remove the restrictive legend as set forth in Section 2.05(d) from the Notes or
a transfer of Notes from a Restricted Global Note to an Unrestricted Global Note
is otherwise made pursuant to the terms hereof, the restricted CUSIP will be the
CUSIP number for the Notes. At such time as the Company notifies the Trustee to
remove the restrictive legend as set forth in Section 2.05(d) from the Notes,
such legend shall be deemed removed from any Global Notes and an unrestricted
CUSIP number for the Notes shall be deemed to be the CUSIP number for the Notes,
and the Company will not be required to physically alter the Global Notes unless
then required by the rules of the Depositary.


SECTION 2.10.    Additional Notes; Repurchases. The Company may, without the
consent of the Noteholders and notwithstanding Section 2.01, reopen this
Indenture and increase the principal amount of the Notes by issuing additional
Notes in the future pursuant to this Indenture with the same terms and with the
same CUSIP number as the Notes initially issued hereunder in an unlimited
aggregate principal amount, which will form the same series with the Notes
initially issued hereunder, provided that no such additional Notes may be issued
unless they will be fungible with the original Notes for U.S. federal income tax
and securities law purposes. Prior to the issuance of any such additional Notes,
the Company shall deliver to the Trustee a Company Order, an Officers’
Certificate and an Opinion of Counsel, such Officers’ Certificate and Opinion of
Counsel to cover such matters, in addition to those required by Section 14.05,
as the Trustee shall reasonably request. The Company may also from time to time
repurchase the Notes in open market purchases or negotiated transactions without
prior notice to Noteholders.


SECTION 2.11.    Automatic Exchange From Restricted Global Note to Unrestricted
Global Note. Beneficial interests in a Global Note that is subject to
restrictions set out

18

--------------------------------------------------------------------------------




in Section 2.05(d) (including the legend set forth in Section 2.05(d)) (the
“Restricted Global Note”) may be automatically exchanged, at the election of the
Company, into beneficial interests in an unrestricted Global Note that is no
longer subject to the restrictions set out in Section 2.05(d) (including removal
of the legend set forth in Section 2.05(d)) (the “Unrestricted Global Note”)
without any action required by or on behalf of the Noteholder (the “Automatic
Exchange”). In order to effect such exchange, the Company shall at least 15 days
but not more than thirty days prior to the automatic exchange date, deliver a
notice of Automatic Exchange (an “Automatic Exchange Notice”) to each Noteholder
at such Noteholder’s address appearing in the Note Register, with a copy to the
Trustee. The Automatic Exchange Notice shall be prepared by the Company and
shall identify the Notes subject to the Automatic Exchange and shall state: (1)
the date of the Automatic Exchange; (2) the section of this Indenture pursuant
to which the Automatic Exchange shall occur; (3) the “CUSIP” number of the
Restricted Global Note from which such Noteholders’ beneficial interests will be
transferred and (4) the “CUSIP” number of the Unrestricted Global Note into
which such Noteholders’ beneficial interests will be transferred. At the
Company’s request on no less than 5 days’ prior notice, the Trustee shall
deliver, in the Company’s name and at its expense, the Automatic Exchange Notice
to each Noteholder at such Noteholder’s address appearing in the Note Register;
provided, however, that the Company shall have delivered to the Trustee an
Officers’ Certificate requesting that the Trustee give the Automatic Exchange
Notice (in the name and at the expense of the Company) and attaching the
Automatic Exchange Notice as an exhibit thereto. As a condition to any such
exchange pursuant to this Section 2.12, the Trustee shall be entitled to receive
from the Company, and rely conclusively without any liability, upon an Officer’s
Certificate and an Opinion of Counsel to the Company, in form and in substance
reasonably satisfactory to the Trustee, certifying that such transfer of
beneficial interests to the Unrestricted Global Note shall be effected in
compliance with the Securities Act. Upon such exchange of beneficial interests
pursuant to this Section 2.12, the Registrar shall endorse the Schedule of
Increases and Decreases in Global Note to the relevant Notes and reflect on its
books and records the date of such transfer and a decrease and increase,
respectively, in the principal amount of the applicable Restricted Global
Note(s) and the Unrestricted Global Note, respectively, equal to the principal
amount of beneficial interests transferred. If an Unrestricted Global Note is
not then outstanding at the time of the Automatic Exchange, the Company shall
execute and, upon receipt of a Company Order, the Trustee shall authenticate and
deliver an Unrestricted Global Note to the Depositary. Following any such
transfer pursuant to this Section 2.11, the relevant Restricted Global Note
shall be cancelled.


SECTION 2.12.    No Redemption; No Sinking Fund. The Notes are not redeemable at
the option of the Company prior to maturity and are not entitled to the benefit
of any sinking fund.


ARTICLE 3
SATISFACTION AND DISCHARGE


SECTION 3.01.Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officers’ Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute proper
instruments, prepared by the Company, acknowledging satisfaction and discharge
of this Indenture, when (a) (i) all Notes theretofore authenticated and
delivered (other than (x) Notes which have been destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.06 and (y) Notes for
whose payment money has theretofore been irrevocably deposited in trust or
segregated and held in trust by the Company and thereafter repaid to the Company
or discharged from such trust, as provided in Section 4.04(d)) have been
delivered to the Trustee for cancellation; or (ii) the Company has irrevocably
deposited with the Trustee or delivered to Noteholders, as applicable, after the
Notes have become

19

--------------------------------------------------------------------------------




due and payable, whether at the Maturity Date, any Fundamental Change Repurchase
Date, upon conversion or otherwise, cash sufficient to pay all of the
outstanding Notes and all other sums due and payable under this Indenture by the
Company; and (b) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with. Notwithstanding the satisfaction and
discharge of this Indenture, the obligations of the Company to the Trustee under
Section 7.06 shall survive.


ARTICLE 4
PARTICULAR COVENANTS OF THE COMPANY


SECTION 4.01.Payment of Principal, Interest and Additional Interest. The Company
covenants and agrees that it will cause to be paid the principal of (including
the Fundamental Change Repurchase Price), and accrued and unpaid interest and
Additional Interest, if any, on each of the Notes at the places, at the
respective times and in the manner provided herein and in the Notes. Each
installment of accrued and unpaid interest, and Additional Interest, if any, on
the Notes due may be paid by mailing checks for the amount payable to
Noteholders entitled thereto as they shall appear on the registry books of the
Company; provided that payment of accrued and unpaid interest and Additional
Interest, if any, made to the Depositary shall be paid by wire transfer in
immediately available funds in accordance with such wire transfer instructions
and other procedures provided by the Depositary from time to time.


SECTION 4.02.    Maintenance of Office or Agency. The Company will maintain an
office or agency where the Notes in certificated form may be surrendered for
registration of transfer or exchange or for presentation for payment or
repurchase (“Paying Agent”) or for conversion (“Conversion Agent”). Except for
the surrender or presentation of Notes in certificated form as described in the
preceding sentence, the Corporate Trust Office will be the office where notices
and demands to or upon the Company in respect of the Notes and this Indenture
may be served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office.


The Company may also from time to time designate co-registrars, one or more
other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations.
The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency. The terms “Paying Agent” and “Conversion Agent” include any
such additional or other offices or agencies, as applicable.
The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent.
SECTION 4.03.    Appointments to Fill Vacancies in Trustee’s Office. The
Company, whenever necessary to avoid or fill a vacancy in the office of Trustee,
will appoint, in the manner provided in Section 7.10, a Trustee, so that there
shall at all times be a Trustee hereunder.


SECTION 4.04.    Provisions as to Paying Agent. (a) If the Company shall appoint
a Paying Agent other than the Trustee, the Company will cause such Paying Agent
to execute and

20

--------------------------------------------------------------------------------




deliver to the Trustee an instrument in which such agent shall agree with the
Trustee, subject to the provisions of this Section 4.04:


(i)that it will hold all sums held by it as such agent for the payment of the
principal of and accrued and unpaid interest and Additional Interest, if any, on
the Notes in trust for the benefit of the holders of the Notes;


(ii)that it will give the Trustee prompt notice of any failure by the Company to
make any payment of the principal of and accrued and unpaid interest and
Additional Interest, if any, on the Notes when the same shall be due and
payable; and


(iii)that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.


The Company shall, on or before each due date of the principal of (including the
Fundamental Change Repurchase Price), or accrued and unpaid interest or
Additional Interest, if any, on the Notes, deposit with the Paying Agent a sum
sufficient to pay such principal (including the Fundamental Change Repurchase
Price), or accrued and unpaid interest or Additional Interest, if any, and
(unless such Paying Agent is the Trustee) the Company will promptly notify the
Trustee, in writing, of any failure to take such action, provided that if such
deposit is made on the due date, such deposit must be received by the Paying
Agent by 11:00 a.m., New York City time, on such date.
(b)If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal of (including the Fundamental Change Repurchase
Price), accrued and unpaid interest and Additional Interest, if any, on the
Notes, set aside, segregate and hold in trust for the benefit of the holders of
the Notes a sum sufficient to pay such principal (including the Fundamental
Change Repurchase Price), accrued and unpaid interest and Additional Interest,
if any, so becoming due and will promptly notify the Trustee in writing of any
failure to take such action and of any failure by the Company to make any
payment of the principal of (including the Fundamental Change Repurchase Price),
accrued and unpaid interest and Additional Interest, if any, on the Notes when
the same shall become due and payable.


(c)Anything in this Section 4.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay or cause to be paid to the Trustee
all sums held in trust by the Company or any Paying Agent hereunder as required
by this Section 4.04, such sums to be held by the Trustee upon the trusts herein
contained, and upon such payment by the Company or any Paying Agent to the
Trustee, the Company or such Paying Agent shall be released from all further
liability with respect to such sums.


(d)Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of (including the Fundamental
Change Repurchase Price), accrued and unpaid interest and Additional Interest,
if any, on any Note and remaining unclaimed for two years after such principal
(including the Fundamental Change Repurchase Price), interest or Additional
Interest has become due and payable shall be paid to the Company on request of
the Company contained in an Officers’ Certificate, or (if then held by the
Company) shall be discharged from such trust; and the holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in a newspaper published in
the English language, customarily

21

--------------------------------------------------------------------------------




published on each Business Day and of general circulation in The Borough of
Manhattan, The City of New York, New York, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
thirty days from the date of such publication, any unclaimed balance of such
money then remaining will be repaid to the Company.


SECTION 4.05.    Existence. Subject to Article 10, the Company will do or cause
to be done all things necessary to preserve and keep in full force and effect
its corporate existence.


SECTION 4.06.    Rule 144A Information Requirement and Annual Reports;
Additional Interest.


(a)At any time the Company is not subject to Section 13 or 15(d) of the Exchange
Act, the Company shall, so long as any of the Notes shall, at such time,
constitute “restricted securities” within the meaning of Rule 144(a)(3) under
the Securities Act, promptly provide to the Trustee and shall, upon written
request, provide to any holder, beneficial owner or prospective purchaser of
such Notes, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act to facilitate the resale of such Notes pursuant to Rule
144A under the Securities Act. The Company shall take such further action as any
holder or beneficial owner of such Notes may reasonably request to the extent
required from time to time to enable such holder or beneficial holder to sell
such Notes in accordance with Rule 144A under the Securities Act, as such rule
may be amended from time to time.


(b)The Company shall deliver to the Trustee within fifteen days after the same
is required to be filed with the Commission, copies of the quarterly and annual
reports and of the information, documents and other reports, if any, that the
Company is required to file with the Commission pursuant to Section 13 or 15(d)
of the Exchange Act (after giving effect to any grace period provided by Rule
12b-25 under the Exchange Act), and the Company shall otherwise comply with the
requirements of Trust Indenture Act Section 314(a). Any such report, information
or document that the Company files with the Commission through the Commission’s
EDGAR database shall be deemed delivered to the Trustee for purposes of this
Section 4.06 at the time of such filing through the EDGAR database.
(c)Delivery of the reports, information and documents described in clause (a)
and (b) above to the Trustee is for informational purposes only, and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to conclusively rely exclusively on an
Officers’ Certificate).


(d)If, at any time during the six-month period beginning on, and including, the
date which is six months after the date of original issuance of the Notes, the
Company fails to timely file any document or report that the Company is required
to file with the Commission pursuant to Section 13 or 15(d) of the Exchange Act,
as applicable (without regard to current reports on Form 8-K), or the Notes are
not otherwise freely tradable by holders other than the Company’s affiliates (as
a result of restrictions pursuant to U.S. securities law or the terms of this
Indenture or the Notes), the Company shall pay Additional Interest on the Notes.
Such Additional Interest will accrue on the Notes at an annual rate of 0.50% per
annum of the principal amount of Notes outstanding for each day during such
period for which the Company’s failure to file continues.


(e)If, and for so long as, at any time after the 365th day after the last date
of original issuance of the Notes pursuant to the Purchase Agreement, (i) the
restrictive legend on the Notes has not been removed in accordance with Section
2.05(d) or Exhibit A, and (ii) the Notes are not freely tradable by holders
other than the Company’s affiliates as a result of restrictions pursuant to Rule
144, the

22

--------------------------------------------------------------------------------




Company shall pay Additional Interest on the Notes. Such Additional Interest
will accrue on the Notes at an annual rate of 0.50% per annum of the principal
amount of Notes outstanding for each day after the 365th day after the last date
of original issuance of the Notes until (i) the restrictive legend on the Notes
has been removed in accordance with Section 2.05(d) or Exhibit A, and (ii) the
Notes are freely tradable pursuant to Rule 144 by holders other than the
Company’s affiliates.


(f)Additional Interest payable in accordance with Section 4.06(d) or (e) will be
payable in arrears on each Interest Payment Date following accrual in the same
manner as regular interest on the Notes.


SECTION 4.07.    Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law that would prohibit or forgive the
Company from paying all or any portion of the principal of or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or that may affect the covenants or the performance of this Indenture;
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.


SECTION 4.08.    Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each Fiscal Year
(beginning with the Fiscal Year ending on December 31, 2013) an Officers’
Certificate stating whether or not the signer thereof has knowledge of any
failure by the Company to comply with all conditions and covenants then required
to be performed under this Indenture and, if so, specifying each such failure
and the nature thereof.


In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within thirty days after the Company becomes aware of the
occurrence of any Event of Default or Default, an Officers’ Certificate setting
forth the details of such Event of Default or Default, its status and the action
that the Company proposes to take with respect thereto.
SECTION 4.09.    Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.


ARTICLE 5
LISTS OF NOTEHOLDERS AND REPORTS BY
THE COMPANY AND THE TRUSTEE


SECTION 5.01.Lists of Noteholders. The Company covenants and agrees that it will
furnish or cause to be furnished to the Trustee, semi-annually, not more than
fifteen days after each April 1 and October 1 in each year, beginning with April
15, 2014, and at such other times as the Trustee may request in writing, within
thirty days after receipt by the Company of any such request (or such lesser
time as the Trustee may reasonably request in order to enable it to timely
provide any notice to be provided by it hereunder), a list in such form as the
Trustee may reasonably require of the names and addresses of the Noteholders as
of a date not more than fifteen days (or such other date as the Trustee may
reasonably request in order to so provide any such notices) prior

23

--------------------------------------------------------------------------------




to the time such information is furnished, except that no such list need be
furnished so long as the Trustee is acting as Note Registrar.


SECTION 5.02.    Preservation and Disclosure of Lists.


(a)The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the Noteholders
contained in the most recent list furnished to it as provided in Section 5.01 or
maintained by the Trustee in its capacity as Note Registrar, if so acting. The
Trustee may destroy any list furnished to it as provided in Section 5.01 upon
receipt of a new list so furnished.


(b)The rights of Noteholders to communicate with other Noteholders with respect
to their rights under this Indenture or under the Notes and the corresponding
rights and duties of the Trustee, shall be as provided by the Trust Indenture
Act.


(c)Every holder of a Note, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee nor any agent
of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Noteholders made pursuant to the Trust
Indenture Act.


SECTION 5.03.    Reports by Trustee. The Trustee shall transmit to holders such
reports concerning the Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto. If required by Section 313(a) of the Trust Indenture
Act, the Trustee shall, within thirty days after each May 15 following the date
of this Indenture, deliver to holders a brief report, dated as of such May 15,
that complies with the provisions of such Section 313(a).


ARTICLE 6
DEFAULTS AND REMEDIES


SECTION 6.01.Events of Default. Each of the following shall be an “Event of
Default”:


(a)default in the payment in respect of the principal of any Note at its
maturity, upon required repurchase, upon declaration of acceleration or
otherwise;


(b)default in the payment of any interest (including any Additional Interest)
upon any Note when it becomes due and payable, and continuance of such default
for a period of 30 days;


(c)default in the performance, or breach, of any covenant or agreement of the
Company in this Indenture (other than a covenant or agreement a default in whose
performance or whose breach is specifically dealt with in clauses (a), (b), (f)
or (g) of this Section 6.01, and continuance of such default or breach for a
period of sixty days after written notice thereof has been given to the Company
by the Trustee or to the Company and the Trustee by the holders of at least 25%
in aggregate principal amount of the outstanding Notes;


(d)a default or defaults under any bonds, notes, debentures or other evidences
of indebtedness (other than the Notes) by the Company or any Subsidiary that is
a Significant Subsidiary (or any group of Subsidiaries that, taken as a whole,
would constitute a Significant Subsidiary) having, individually or in the
aggregate, a principal or similar amount outstanding of at least $100,000,000,

24

--------------------------------------------------------------------------------




whether such indebtedness now exists or shall hereafter be created, which
default or defaults shall have resulted in the acceleration of the maturity of
such indebtedness prior to its express maturity or shall constitute a failure to
pay at least $100,000,000 of such indebtedness when due and payable after the
expiration of any applicable grace period with respect thereto;


(e)the entry against the Company or any Subsidiary that is a Significant
Subsidiary (or any group of Subsidiaries that, taken as a whole, would
constitute a Significant Subsidiary) of a final judgment or final judgments for
the payment of money in an aggregate amount in excess of $100,000,000, by a
court or courts of competent jurisdiction, which judgments remain undischarged,
unwaived, unstayed, unbonded or unsatisfied for a period of sixty consecutive
days;


(f)the failure to comply with the obligation to convert the Notes into cash upon
exercise of a holder’s conversion right;


(g)the failure to timely issue a Fundamental Change Company Notice in accordance
with Section 13.01(b); or


(h)(i)    the Company, any Subsidiary that is a Significant Subsidiary or any
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:


(A)commences a voluntary case,


(B)consents to the entry of an order for relief against it in an involuntary
case,


(C)consents to the appointment of a custodian of it or for all or substantially
all of its property,


(D)makes a general assignment for the benefit of its creditors, or


(E)admits, in writing, its inability generally to pay its debts as they become
due; or


(ii)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(A)is for relief against the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;


(B)appoints a Custodian of the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Company or any of its Subsidiaries; or


(C)orders the liquidation of the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary and the order or decree remains unstayed and in effect
for 60 consecutive days.

25

--------------------------------------------------------------------------------




SECTION 6.02.    Acceleration. In case one or more Events of Default shall have
occurred and be continuing (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body), then, and in each and
every such case (other than an Event of Default specified in clause (h) of
Section 6.01, unless the principal of all of the Notes shall have already become
due and payable (or waived), either the Trustee or the holders of at least 25%
in aggregate principal amount of the Notes then outstanding, determined in
accordance with Section 8.04, by notice in writing to the Company (and to the
Trustee if given by Noteholders), may declare the 100% of the principal of and
accrued and unpaid interest and accrued and unpaid Additional Interest, if any,
on all the Notes to be due and payable immediately, and upon any such
declaration the same shall become and shall automatically be immediately due and
payable, anything in this Indenture or in the Notes contained to the contrary
notwithstanding.


If an Event of Default specified in clause (h) of Section 6.01 occurs and is
continuing, the principal of all the Notes and accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, shall be immediately due and
payable. This provision, however, is subject to the conditions that if, at any
time after the principal of the Notes shall have been so declared due and
payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay installments of
accrued and unpaid interest and accrued and unpaid Additional Interest, if any,
upon all Notes and the principal of any and all Notes that shall have become due
otherwise than by acceleration (with interest on overdue installments of accrued
and unpaid interest and accrued and unpaid Additional Interest, if any (to the
extent that payment of such interest is enforceable under applicable law), and
on such principal at the rate borne by the Notes at such time) and amounts due
to the Trustee pursuant to Section 7.06, and if (1) rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
(2) any and all Events of Defaults under this Indenture, other than the
nonpayment of principal of and accrued and unpaid interest and accrued and
unpaid Additional Interest, if any, on Notes that shall have become due solely
by such acceleration, shall have been cured or waived pursuant to Section 6.09,
then and in every such case the holders of a majority in aggregate principal
amount of the Notes then outstanding, by written notice to the Company and to
the Trustee, may waive all Defaults or Events of Default with respect to the
Notes (other than a Default or an Event of Default resulting from a failure to
repurchase any Notes when required upon a Fundamental Change or a failure to
deliver cash due upon conversion) and rescind and annul such declaration and its
consequences (other than a declaration or consequences, as the case may be,
resulting from a failure to repurchase any Notes when required upon a
Fundamental Change or a failure to pay the Settlement Amount upon conversion)
and such Default (other than a Default resulting from a failure to repurchase
any Notes when required upon a Fundamental Change or a failure to pay the
Settlement Amount due upon conversion) shall cease to exist, and any Event of
Default arising therefrom (other than a Default resulting from a failure to
repurchase any Notes when required upon a Fundamental Change or a failure to pay
the Settlement Amount due upon conversion) shall be deemed to have been cured
for every purpose of this Indenture; but no such waiver or rescission and
annulment shall extend to or shall affect any subsequent Default or Event of
Default, or shall impair any right consequent thereon.
SECTION 6.03.    Additional Interest. Notwithstanding anything in this Indenture
or in the Notes to the contrary, if the Company so elects, the sole remedy of
Noteholders for an Event of Default relating to any obligation to file reports
as required under Section 4.06 shall, for the first 180 days after the
occurrence of such an Event of Default, which will be the 60th day after written
notice is provided to the Company in accordance with clause (c) of Section 6.01,
consist exclusively of the right to receive Additional Interest on the Notes at
an annual rate equal to (x)

26

--------------------------------------------------------------------------------




0.25% of the outstanding principal amount of the Notes for the first 90 days an
Event of Default is continuing in such 180-day period and (y) 0.50% of the
outstanding principal amount of the Notes for the remaining 90 days an Event of
Default is continuing in such 180-day period. Additional Interest shall be
payable in arrears on each Interest Payment Date following the occurrence of
such Event of Default in the same manner as regular interest on the Notes. The
Company may elect to pay Additional Interest as the sole remedy under this
Section 6.03 by giving notice to the holders, the Trustee and Paying Agent of
such election (and making such notice available on its website) on or before the
close of business on the 5th Business Day after the date on which such Event of
Default otherwise would occur. If the Company fails to timely give such notice
or pay Additional Interest, the Notes will be immediately subject to
acceleration as provided in Section 6.02. On the 181st day after such Event of
Default (if such violation is not cured or waived prior to such 181st day), the
Notes will be subject to acceleration as provided in Section 6.02. This Section
6.03 shall not affect the rights of the Noteholders in the event of the
occurrence of any other Event of Default. In the event the Company does not
elect to pay Additional Interest upon an Event of Default in accordance with
this Section, the Notes will be subject to acceleration as provided in Section
6.02. Whenever in this Indenture there is mentioned, in any context, the payment
of interest on, or in respect of, any Note, such mention shall be deemed to
include mention of the payment of “Additional Interest” provided for in this
Section 6.03 and Section 4.04(d) and 4.02(e) to the extent that, in such
context, Additional Interest is, was or would be payable in respect thereof
pursuant to the provisions of such sections, and express mention of the payment
of Additional Interest (if applicable) in any provision shall not be construed
as excluding Additional Interest in those provisions where such express mention
is not made.


SECTION 6.04.    Payments of Notes on Default; Suit Therefor. If an Event of
Default under clause (a) or (b) of Section 6.01 shall have occurred and be
continuing, the Company shall, upon demand of the Trustee, pay to it, for the
benefit of the holders of the Notes, the whole amount then due and payable on
the Notes for principal and interest and Additional Interest, if any, with
interest on any overdue principal, interest and Additional Interest, if any, at
the rate borne by the Notes at such time, and, in addition thereto, such further
amount as shall be sufficient to cover any amounts due to the Trustee under
Section 7.06. If the Company shall fail to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may
institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company or any other obligor upon the Notes and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the property of the Company or any other obligor upon the Notes,
wherever situated.


In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under any
Bankruptcy Law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Company or such other obligor, the
property of the Company or such other obligor, or in the event of any other
judicial proceedings relative to the Company or such other obligor upon the
Notes, or to the creditors or property of the Company or such other obligor, the
Trustee, irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Trustee shall have made any demand pursuant to the provisions of
this Section 6.04, shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and prove a claim or claims for the whole
amount of principal and accrued and unpaid interest and accrued and unpaid
Additional Interest, if any, in respect of the Notes, and, in case of any
judicial proceedings, to file such proofs of claim and other papers or documents
and to take such other actions as it may deem necessary or advisable in order to
have the

27

--------------------------------------------------------------------------------




claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Noteholders allowed in such judicial proceedings relative to the Company
or any other obligor on the Notes, its or their creditors, or its or their
property, and to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of any amounts due the Trustee under Section 7.06; and any receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, custodian or similar
official is hereby authorized by each of the Noteholders to make such payments
to the Trustee, as administrative expenses, and, in the event that the Trustee
shall consent to the making of such payments directly to the Noteholders, to pay
to the Trustee any amount due it for reasonable compensation, expenses, advances
and disbursements, including agent’s and counsel fees, and including any other
amounts due to the Trustee under Section 7.06 hereof, incurred by it up to the
date of such distribution. To the extent that such payment of reasonable
compensation, expenses, advances and disbursements out of the estate in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
monies, securities and other property that the holders of the Notes may be
entitled to receive in such proceedings, whether in liquidation or under any
plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan of
reorganization, arrangement, adjustment or composition affecting the Noteholder
or the rights of any Noteholder thereof, or to authorize the Trustee to vote in
respect of the claim of any Noteholder in any such proceeding.
All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes.
In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the holders of the Notes,
and it shall not be necessary to make any holders of the Notes parties to any
such proceedings.
In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Noteholders, and the Trustee shall, subject to any determination in
such proceeding, be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Company, the Noteholders,
and the Trustee shall continue as though no such proceeding had been instituted.
SECTION 6.05.    Application of Monies Collected by Trustee. Any monies or
property collected by the Trustee pursuant to this Article 6 with respect to the
Notes shall be applied in the order following, at the date or dates fixed by the
Trustee for the distribution of such monies or property, upon presentation of
the several Notes, and stamping thereon the payment, if only partially paid, and
upon surrender thereof, if fully paid:


First, to the payment of all amounts due the Trustee under Section 7.06;

28

--------------------------------------------------------------------------------




Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on the Notes, including Additional
Interest, if any, in default in the order of the date due of the installments of
such interest, with interest (to the extent that such interest has been
collected by the Trustee) upon the overdue installments of interest at the rate
borne by the Notes at such time, such payments to be made ratably to the Persons
entitled thereto;
Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
including the payment of the Fundamental Change Repurchase Price and the cash
component of the Conversion Obligation, if any, then owing and unpaid upon the
Notes for principal and interest, including Additional Interest, if any, with
interest on the overdue principal and (to the extent that such interest has been
collected by the Trustee) upon overdue installments of interest at the rate
borne by the Notes at such time, and in case such monies shall be insufficient
to pay in full the whole amounts so due and unpaid upon the Notes, then to the
payment of such principal and interest without preference or priority of
principal over interest, or of interest over principal or of any installment of
interest over any other installment of interest, or of any Note over any other
Note, ratably to the aggregate of such principal and accrued and unpaid
interest, and Additional Interest, if any; and
Fourth, to the payment of the remainder, if any, to the Company or as a court of
competent jurisdiction shall direct.
SECTION 6.06.    Proceedings by Noteholders. No holder of any Note shall have
any right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless such holder previously shall have given to the Trustee written
notice of an Event of Default and of the continuance thereof, as hereinbefore
provided, and unless also the holders of not less than 25% in aggregate
principal amount of the Notes then outstanding shall have made written request
to the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such security or
indemnity satisfactory to it against any loss, liability or expense to be
incurred therein or thereby, and the Trustee for sixty days after its receipt of
such notice, request and offer of indemnity, shall have neglected or refused to
institute any such action, suit or proceeding and no direction that, in the
opinion of the Trustee, is inconsistent with such written request shall have
been given to the Trustee by the holders of a majority in principal amount of
the Notes outstanding within such sixty-day period pursuant to Section 6.09; it
being understood and intended, and being expressly covenanted by the taker and
holder of every Note with every other taker and holder and the Trustee that no
one or more Noteholders shall have any right in any manner whatever by virtue of
or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other Noteholder, or to obtain or seek to obtain
priority over or preference to any other such holder, or to enforce any right
under this Indenture, except in the manner herein provided and for the equal,
ratable and common benefit of all Noteholders (except as otherwise provided
herein). For the protection and enforcement of this Section 6.06, each and every
Noteholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.
Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Noteholder to receive payment of the principal of
(including the Fundamental Change Repurchase Price upon repurchase pursuant to
Section 13.01), and accrued and unpaid interest and accrued and unpaid
Additional Interest, if any, on such Note, on or after the respective due dates
expressed or provided for in such Note or in this Indenture, or to institute
suit for the enforcement of any

29

--------------------------------------------------------------------------------




such payment on or after such respective dates against the Company shall not be
impaired or affected without the consent of such Noteholder.
Anything in this Indenture or the Notes to the contrary notwithstanding, the
holder of any Note, without the consent of either the Trustee or the holder of
any other Note, in its own behalf and for its own benefit, may enforce, and may
institute and maintain any proceeding suitable to enforce, its rights of
conversion as provided herein.
SECTION 6.07.    Proceedings by Trustee. In case of an Event of Default the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.


SECTION 6.08.    Remedies Cumulative and Continuing. Except as provided in the
second paragraph of Section 2.06 and Section 6.04, all powers and remedies given
by this Article 6 to the Trustee or to the Noteholders shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any thereof or of
any other powers and remedies available to the Trustee or the holders of the
Notes, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements contained in this Indenture, and no
delay or omission of the Trustee or of any holder of any of the Notes to
exercise any right or power accruing upon any Default or Event of Default shall
impair any such right or power, or shall be construed to be a waiver of any such
Default or any acquiescence therein; and, subject to the provisions of Section
6.06, every power and remedy given by this Article 6 or by law to the Trustee or
to the Noteholders may be exercised from time to time, and as often as shall be
deemed expedient, by the Trustee or by the Noteholders.


SECTION 6.09.    Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders. The holders of a majority in aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to Notes; provided, however, that (a) such
direction shall not be in conflict with any rule of law or with this Indenture,
and (b) the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction. The Trustee may refuse to follow any
direction that it determines is unduly prejudicial to the rights of any other
holder or that would involve the Trustee in personal liability. The holders of a
majority in aggregate principal amount of the Notes at the time outstanding
determined in accordance with Section 8.04 may on behalf of the holders of all
of the Notes waive any past Default or Event of Default hereunder and its
consequences except (i) a default in the payment of accrued and unpaid interest
or accrued and unpaid Additional Interest, if any, on, or the principal
(including any Fundamental Change Repurchase Price) of, the Notes when due that
has not been cured pursuant to the provisions of Section 6.01, (ii) a failure by
the Company to deliver cash due upon conversion of the Notes, or (iii) a default
in respect of a covenant or provision hereof which under Article 9 cannot be
modified or amended without the consent of each holder of an outstanding Note
affected. Upon any such waiver the Company, the Trustee and the holders of the
Notes shall be restored to their former positions and rights hereunder; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon. Whenever any Default or Event of Default
hereunder shall have been waived as permitted by this Section 6.09, said Default
or Event of Default shall for all purposes of the Notes and this Indenture be
deemed to have been cured

30

--------------------------------------------------------------------------------




and to be not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.


SECTION 6.10.    Notice of Defaults. The Trustee shall, within ninety days after
the occurrence and continuance of a Default or Event of Default of which a
Responsible Officer has actual knowledge, mail to all Noteholders as the names
and addresses of such holders appear upon the Note Register, notice of all
Defaults known to a Responsible Officer, unless such Defaults or Events of
Default shall have been cured or waived before the giving of such notice; and
provided that, except in the case of a Default or Event of Default in the
payment of the principal of, accrued and unpaid interest or accrued and unpaid
Additional Interest, if any, on any of the Notes, including without limiting the
generality of the foregoing any Default in the payment of any Fundamental Change
Repurchase Price, then in any such event the Trustee shall be protected in
withholding such notice if and so long as a committee of Responsible Officers of
the Trustee in good faith determine that the withholding of such notice is in
the interests of the Noteholders.


SECTION 6.11.    Undertaking to Pay Costs. All parties to this Indenture agree,
and each holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.11
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% in principal amount of the Notes at the
time outstanding determined in accordance with Section 8.04, or to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of accrued and unpaid interest or accrued and unpaid Additional Interest, if
any, on any Note (including, but not limited to, the Fundamental Change
Repurchase Price with respect to the Notes being repurchased as provided in this
Indenture) on or after the due date expressed or provided for in such Note or to
any suit for the enforcement of the right to convert any Note in accordance with
the provisions of Article 12.
ARTICLE 7
CONCERNING THE TRUSTEE


SECTION 7.01.Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In case an Event of
Default has occurred (which has not been cured or waived) the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs; provided that if an Event of Default occurs and is continuing, the
Trustee will be under no obligation to exercise any of the rights or powers
under this Indenture at the request or direction of any of the holders unless
such holders have offered to the Trustee indemnity or security satisfactory to
the Trustee against the losses, liabilities and expenses that might be incurred
by it in compliance with such request or direction.


No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision, except that:

31

--------------------------------------------------------------------------------




(a)prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:


i)    the duties and obligations of the Trustee shall be determined solely by
the express provisions of this Indenture and, after it has been qualified
thereunder, the Trust Indenture Act, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture and the Trust Indenture Act against the Trustee; and
ii)    in the absence of bad faith or willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);
(b)the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
in a court of competent jurisdiction in a final and non-appealable decision that
the Trustee was grossly negligent in ascertaining the pertinent facts;


(c)the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the holders
of not less than a majority in principal amount of the Notes at the time
outstanding determined as provided in Section 8.04 relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Indenture;


(d)whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;


(e)the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-registrar with respect to the Notes;


(f)if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless such Responsible Officer of
the Trustee had actual knowledge of such event;


(g)in the absence of written investment direction from the Company, all cash
received by the Trustee shall be placed in a non-interest bearing trust account,
and in no event shall the Trustee be liable for the selection of investments or
for investment losses incurred thereon or for losses incurred as a result of the
liquidation of any such investment prior to its maturity date or the failure of
the party directing such investments prior to its maturity date or the failure
of the party directing such

32

--------------------------------------------------------------------------------




investment to provide timely written investment direction, and the Trustee shall
have no obligation to invest or reinvest any amounts held hereunder in the
absence of such written investment direction from the Company; and


(h)in the event that the Trustee is also acting as Custodian, Note Registrar,
Paying Agent, Conversion Agent or transfer agent hereunder, the rights,
privileges, immunities and protections, including without limitation, its right
to be indemnified, afforded to the Trustee pursuant to this Article 7 shall also
be afforded to such Custodian, Note Registrar, Paying Agent, Conversion Agent or
transfer agent.


None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.
SECTION 7.02.    Reliance on Documents, Opinions, Etc. Except as otherwise
provided in Section 7.01:


(a)the Trustee may conclusively rely and shall be fully protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, note, coupon or other paper or document believed
by it in good faith to be genuine and to have been signed or presented by the
proper party or parties;


(b)any request, direction, order or demand of the Company mentioned herein shall
be sufficiently evidenced by an Officers’ Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any Board Resolution may
be evidenced to the Trustee by a copy thereof certified by the Secretary or an
Assistant Secretary of the Company;


(c)the Trustee may consult with counsel and require an Opinion of Counsel and
any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;


(d)the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby;


(e)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled, at a reasonable time on any Business Day, to examine the
books, records and premises of the Company, personally or by agent or attorney
at the expense of the Company and shall incur no liability of any kind by reason
of such inquiry or investigation;


(f)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, custodians, nominees
or attorneys and the Trustee

33

--------------------------------------------------------------------------------




shall not be responsible for any misconduct or negligence on the part of any
agent, custodian, nominee or attorney appointed by it with due care hereunder;


(g)the permissive rights of the Trustee enumerated herein shall not be construed
as duties;


(h)the Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to the Indenture (i.e., an incumbency
certificate);


(i)the Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture;


(j)the Company shall provide prompt written notice to the Trustee of any change
to its fiscal year (it being expressly understood that the failure to provide
such notice to the Trustee shall not be deemed a Default or Event of Default
under this Indenture); and


(k)the Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.


In no event shall the Trustee be liable for any consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action other than any such loss or damage caused by the Trustee’s
willful misconduct or gross negligence as proven in a court of competent
jurisdiction in a final and non-appealable decision. The Trustee shall not be
charged with knowledge of any Default or Event of Default with respect to the
Notes, unless either (1) a Responsible Officer shall have actual knowledge of
such Default or Event of Default or (2) written notice of such Default or Event
of Default shall have been given to a Responsible Officer of the Trustee by the
Company or by any holder of the Notes.
SECTION 7.03.    No Responsibility for Recitals, Etc. The recitals contained
herein and in the Notes (except in the Trustee’s certificate of authentication)
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.


SECTION 7.04.    Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes. The Trustee, any Paying Agent, any Conversion Agent or Note Registrar, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not the Trustee, Paying Agent,
Conversion Agent or Note Registrar.


SECTION 7.05.    Monies to Be Held in Trust. All monies received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money
received by it hereunder except as may be agreed from time to time by the
Company and the Trustee.

34

--------------------------------------------------------------------------------




SECTION 7.06.    Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, reasonable compensation for all services rendered by it hereunder
in any capacity (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust) as mutually agreed to in
writing between the Trustee and the Company, and the Company will pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture in any capacity
thereunder (including the reasonable compensation and the expenses and
disbursements of its agents and counsel and of all Persons not regularly in its
employ) except any such expense, disbursement or advance as shall have been
caused by its gross negligence, willful misconduct or bad faith as determined by
a final, non-appealable order of a court of competent jurisdiction. The Company
also covenants to indemnify the Trustee in any capacity under this Indenture and
any other document or transaction entered into in connection herewith and its
agents and any authenticating agent for, and to hold them harmless against, any
loss, claim, damage, liability or expense incurred without gross negligence,
willful misconduct or bad faith on the part of the Trustee as determined by a
court of competent jurisdiction in a final and non-appealable decision, its
officers, directors, agents or employees, or such agent or authenticating agent,
as the case may be, and arising out of or in connection with the acceptance or
administration of this trust or in any other capacity hereunder, including the
costs and expenses of defending themselves against any claim of liability in the
premises. The obligations of the Company under this Section 7.06 to compensate
or indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a senior claim to which the Notes
are hereby made subordinate on all money or property held or collected by the
Trustee, except, subject to the effect of Section 6.05, funds held in trust
herewith for the benefit of the holders of particular Notes. The Trustee’s right
to receive payment of any amounts due under this Section 7.06 shall not be
subordinate to any other liability or indebtedness of the Company (even though
the Notes may be so subordinated). The obligation of the Company under this
Section 7.06 shall survive the satisfaction and discharge of this Indenture and
the earlier resignation or removal or the Trustee. The Company need not pay for
any settlement made without its consent, which consent shall not be unreasonably
withheld. The indemnification provided in this Section 7.06 shall extend to the
officers, directors, agents and employees of the Trustee and shall survive the
termination of this Indenture and the resignation or removal of the Trustee.
Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(h)
occurs, the expenses and the compensation for the services are intended to
constitute expenses of administration under any bankruptcy, insolvency or
similar laws.
SECTION 7.07.    Officers’ Certificate as Evidence. Except as otherwise provided
in Section 7.01, whenever in the administration of the provisions of this
Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or omitting any action hereunder, such
matter (unless other evidence in respect thereof be herein specifically
prescribed) may, in the absence of gross negligence, willful misconduct,
recklessness and bad faith on the part of the Trustee as determined by a court
of competent jurisdiction in a final and non-appealable decision, be deemed to
be conclusively proved and established by an Officers’ Certificate delivered to
the Trustee, and such Officers’ Certificate, in the absence of gross negligence,
willful misconduct, recklessness and bad faith on the part of the Trustee as
determined by a court of competent jurisdiction in a final and non-appealable
decision, shall be full warrant to the Trustee for any action taken or omitted
by it under the provisions of this Indenture upon the faith thereof.



35

--------------------------------------------------------------------------------




SECTION 7.08.    Conflicting Interests of Trustee. After qualification of this
Indenture under the Trust Indenture Act, if the Trustee has or shall acquire a
conflicting interest within the meaning of the Trust Indenture Act, the Trustee
shall either (a) eliminate such interest within ninety days, (b) apply to the
Commission for permission to continue as Trustee or (c) resign, to the extent
and in the manner provided by, and subject to the provisions of, the Trust
Indenture Act and this Indenture.


SECTION 7.09.    Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000. If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.


SECTION 7.10.    Resignation or Removal of Trustee. (a) The Trustee may at any
time resign by giving written notice of such resignation to the Company and by
mailing notice thereof to the Noteholders at their addresses as they shall
appear on the Note Register. Upon receiving such notice of resignation, the
Company shall promptly appoint a successor trustee by written instrument, in
duplicate, executed by order of the Board of Directors, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee. If no successor trustee shall have been so appointed and have
accepted appointment within sixty days after the mailing of such notice of
resignation to the Noteholders, the resigning Trustee may, upon ten Business
Days’ notice to the Company and the Noteholders, petition any court of competent
jurisdiction for the appointment of a successor trustee, or any Noteholder who
has been a bona fide holder of a Note or Notes for at least six months may,
subject to the provisions of Section 6.11, on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor trustee.


(b)In case at any time any of the following shall occur:


(i)the Trustee shall fail to comply with Section 7.08 within a reasonable time
after written request therefor by the Company or by any Noteholder who has been
a bona fide holder of a Note or Notes for at least six months, or


(ii)the Trustee shall cease to be eligible in accordance with the provisions of
Section 7.09 and shall fail to resign after written request therefor by the
Company or by any such Noteholder, or


(iii)the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,


then, in any such case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor

36

--------------------------------------------------------------------------------




trustee, or, subject to the provisions of Section 6.11, any Noteholder who has
been a bona fide holder of a Note or Notes for at least six months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, remove the Trustee and appoint a successor
trustee.
(c)The holders of a majority in aggregate principal amount of the Notes at the
time outstanding, as determined in accordance with Section 8.04, may at any time
remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Noteholder, upon the terms and conditions and
otherwise as in Section 7.10(a) provided, may petition any court of competent
jurisdiction for an appointment of a successor trustee.


(d)Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 7.10 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 7.11.


SECTION 7.11.    Acceptance by Successor Trustee. Any successor trustee
appointed as provided in Section 7.10 shall execute, acknowledge and deliver to
the Company and to its predecessor trustee an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as trustee herein; but, nevertheless, on the written request
of the Company or of the successor trustee, the trustee ceasing to act shall,
upon payment of any amounts then due it pursuant to the provisions of Section
7.06, execute and deliver an instrument transferring to such successor trustee
all the rights and powers of the trustee so ceasing to act.


Upon request of any such successor trustee, the Company shall execute any and
all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers. Any trustee
ceasing to act shall, nevertheless, retain a senior claim to which the Notes are
hereby made subordinate on all money or property held or collected by such
trustee as such, except for funds held in trust for the benefit of holders of
particular Notes, to secure any amounts then due it pursuant to the provisions
of Section 7.06.
No successor trustee shall accept appointment as provided in this Section 7.11
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 7.08 and be eligible under the provisions of
Section 7.09.
Upon acceptance of appointment by a successor trustee as provided in this
Section 7.11, each of the Company and the successor trustee, at the written
direction and at the expense of the Company, shall mail or cause to be mailed
notice of the succession of such trustee hereunder to the Noteholders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.
SECTION 7.12.    Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the

37

--------------------------------------------------------------------------------




corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee, such corporation or other entity shall be qualified under the
provisions of Section 7.08 and eligible under the provisions of Section 7.09.


In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may, upon receipt of a Company Order, authenticate such Notes either in the name
of any predecessor trustee hereunder or in the name of the successor trustee;
and in all such cases such certificates shall have the full force which it is
anywhere in the Notes or in this Indenture provided that the certificate of the
Trustee shall have; provided, however, that the right to adopt the certificate
of authentication of any predecessor Trustee or to authenticate Notes in the
name of any predecessor Trustee shall apply only to its successor or successors
by merger, conversion or consolidation.
SECTION 7.13.    Limitation on Rights of Trustee as Creditor. If and when the
Trustee shall be or become a creditor of the Company (or any other obligor upon
the Notes), after qualification under the Trust Indenture Act, the Trustee shall
be subject to the provisions of the Trust Indenture Act regarding the collection
of the claims against the Company (or any such other obligor).


SECTION 7.14.    Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three Business Days after the date any officer that the Company has indicated to
the Trustee should receive such application actually receives such application,
unless any such officer shall have consented in writing to any earlier date),
unless, prior to taking any such action (or the effective date in the case of
any omission), the Trustee shall have received written instructions in
accordance with this Indenture in response to such application specifying the
action to be taken or omitted.


ARTICLE 8
CONCERNING THE NOTEHOLDERS


SECTION 8.01.Action by Noteholders. Whenever in this Indenture it is provided
that the holders of a specified percentage in aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the holders of such specified
percentage have joined therein may be evidenced by any instrument or any number
of instruments of similar tenor executed by Noteholders in person or by agent or
proxy appointed in writing. Whenever the Company or the Trustee solicits the
taking of any action by the holders of the Notes, the Company or the Trustee
may, but shall not be required to, fix in advance of such solicitation, a date
as the record date for determining Noteholders entitled to take such action. The

38

--------------------------------------------------------------------------------




record date if one is selected shall be not more than fifteen days prior to the
date of commencement of solicitation of such action.


SECTION 8.02.    Proof of Execution by Noteholders. Subject to the provisions of
Section 7.01 and Section 7.02, proof of the execution of any instrument by a
Noteholder or its agent or proxy shall be sufficient if made in accordance with
such reasonable rules and regulations as may be prescribed by the Trustee or in
such manner as shall be satisfactory to the Trustee. The holding of Notes shall
be proved by the Note Register or by a certificate of the Note Registrar.


SECTION 8.03.    Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of and (subject to Section 2.03) accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, on such Note, for conversion of
such Note and for all other purposes; and neither the Company nor the Trustee
nor any Paying Agent nor any Conversion Agent nor any Note Registrar shall be
affected by any notice to the contrary. All such payments so made to any holder
for the time being, or upon its order, shall be valid and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for monies
payable upon any such Note. Notwithstanding anything to the contrary in this
Indenture or the Notes following an Event of Default, any holder of a beneficial
interest in a Global Note may directly enforce against the Company, without the
consent, solicitation, proxy, authorization or any other action of the
Depositary or any other Person, such holder’s right to exchange such beneficial
interest for a Note in certificated form in accordance with the provisions of
this Indenture.


SECTION 8.04.    Company-Owned Notes Disregarded. In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company shall
be disregarded and deemed not to be outstanding for the purpose of any such
determination; provided that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, consent, waiver or other
action only Notes that a Responsible Officer knows are so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as outstanding for the purposes of this Section 8.04 if the pledgee shall
establish to the satisfaction of the Trustee the pledgee’s right to so act with
respect to such Notes and that the pledgee is not the Company or a Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Company. In the case of a dispute as to such right, any
decision by the Trustee taken upon the advice of counsel shall be full
protection to the Trustee. Upon request of the Trustee, the Company shall
furnish to the Trustee promptly an Officers’ Certificate listing and identifying
all Notes, if any, known by the Company to be owned or held by or for the
account of any of the above described Persons; and, subject to Section 7.01, the
Trustee shall be entitled to accept such Officers’ Certificate as conclusive
evidence of the facts therein set forth and of the fact that all Notes not
listed therein are outstanding for the purpose of any such determination.


SECTION 8.05.    Revocation of Consents; Future Noteholders Bound. At any time
prior to (but not after) the evidencing to the Trustee, as provided in Section
8.01, of the taking of any action by the holders of the percentage in aggregate
principal amount of the Notes specified in this

39

--------------------------------------------------------------------------------




Indenture in connection with such action, any holder of a Note that is shown by
the evidence to be included in the Notes the holders of which have consented to
such action may, by filing written notice with the Trustee at its Corporate
Trust Office and upon proof of holding as provided in Section 8.02, revoke such
action so far as concerns such Note. Except as aforesaid, any such action taken
by the holder of any Note shall be conclusive and binding upon such holder and
upon all future holders and owners of such Note and of any Notes issued in
exchange or substitution therefor or upon registration of transfer thereof,
irrespective of whether any notation in regard thereto is made upon such Note or
any Note issued in exchange or substitution therefor or upon registration of
transfer thereof.


ARTICLE 9
SUPPLEMENTAL INDENTURES


SECTION 9.01.Supplemental Indentures Without Consent of Noteholders. The Company
and the Trustee, at the Company’s expense, may from time to time and at any time
enter into an indenture or indentures supplemental hereto for one or more of the
following purposes:


(a)to cure any ambiguity, omission, defect or inconsistency in this Indenture or
the Notes in a manner that does not adversely affect the rights of any
Noteholder;


(b)to conform the terms of the Indenture or the Notes to the description thereof
in the Offering Memorandum;


(c)to provide for the assumption by a Successor Company of the obligations of
the Company under this Indenture pursuant to Article 10;


(d)to add guarantees with respect to the Notes;


(e)to secure the Notes;


(f)to add to the covenants of the Company such further covenants, restrictions
or conditions for the benefit of the Noteholders or surrender any right or power
conferred upon the Company;


(g)to make any change that does not adversely affect the rights of any holder in
any material respect;


(h)to appoint a successor Trustee with respect to the Notes; or


(i)to comply with any requirements under the Trust Indenture Act, if applicable.


Upon the written request of the Company, the Trustee is hereby authorized to
join with the Company in the execution of any such supplemental indenture, to
make any further appropriate agreements and stipulations that may be therein
contained, but the Trustee shall not be obligated to, but may in its discretion,
enter into any supplemental indenture that affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the holders of
any of the Notes at the time outstanding, notwithstanding any of the provisions
of Section 9.02.

40

--------------------------------------------------------------------------------




SECTION 9.02.    Supplemental Indentures With Consent of Noteholders. With the
consent (evidenced as provided in Article 8) of the holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding
(determined in accordance with Article 8 and including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes), the Company, when authorized by the resolutions of the Board
of Directors and the Trustee, at the Company’s expense, may from time to time
and at any time enter into an indenture or indentures supplemental hereto for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Indenture or any supplemental indenture or of
modifying in any manner the rights of the holders of the Notes or waiving any
past default or compliance with provisions of this Indenture; provided, however,
that no such supplemental indenture shall:


(a)reduce the percentage in aggregate principal amount of Notes outstanding
necessary to modify or amend this Indenture or to waive any past Default or
Event of Default;


(b)reduce the rate or extend the stated time for payment of interest, including
Additional Interest, on any Note;


(c)reduce the principal of, or extend the Maturity Date of, any Note;


(d)make any change that impairs or adversely affects the conversion rights of
any Notes;


(e)reduce the Fundamental Change Repurchase Price of any Note or amend or modify
in any manner adverse to the holders of the Notes the Company’s obligation to
make such payments, whether through an amendment or waiver of provisions in the
covenants, definitions or otherwise;


(f)make any Note payable in a currency other than that stated in the Note;


(g)change the ranking of the Notes;


(h)impair the right of any holder to receive payment of principal of and
interest, including Additional Interest, if any, on such holder’s Notes on or
after the due dates therefor or to institute suit for the enforcement of any
payment on or with respect to such holder’s Note; or


(i)make any change in this Article 9 or in the waiver provisions in Section 6.02
or Section 6.09,


in each case without the consent of each holder of an outstanding Note affected.
Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Noteholders as aforesaid and subject to Section 9.05,
the Trustee shall join with the Company in the execution of such supplemental
indenture unless such supplemental indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
supplemental indenture.
It shall not be necessary for the consent of the Noteholders under this Section
9.02 to approve the particular form of any proposed supplemental indenture, but
it shall be sufficient if such consent shall approve the substance thereof.
After an amendment under this Indenture becomes effective,

41

--------------------------------------------------------------------------------




the Company shall mail to the holders a notice briefly describing such amendment
and make such notice release available on its website. However, the failure to
give such notice to all the holders, or any defect in the notice, will not
impair or affect the validity of the amendment.
SECTION 9.03.    Effect of Supplemental Indentures. Any supplemental indenture
executed pursuant to the provisions of this Article 9 shall comply with the
Trust Indenture Act, as then in effect; provided that this Section 9.03 shall
not require such supplemental indenture to be qualified under the Trust
Indenture Act prior to the time such qualification is in fact required under the
terms of the Trust Indenture Act or this Indenture has been qualified under the
Trust Indenture Act, nor shall any such qualification constitute any admission
or acknowledgment by any party to such supplemental indenture that any such
qualification is required prior to the time such qualification is in fact
required under the terms of the Trust Indenture Act or this Indenture has been
qualified under the Trust Indenture Act. Upon the execution of any supplemental
indenture pursuant to the provisions of this Article 9, this Indenture shall be
and be deemed to be modified and amended in accordance therewith and the
respective rights, limitation of rights, obligations, duties and immunities
under this Indenture of the Trustee, the Company and the Noteholders shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.


SECTION 9.04.    Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 9 may, at the Company’s expense, bear a notation as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Notes so modified as to conform, in the opinion of the Board of Directors,
to any modification of this Indenture contained in any such supplemental
indenture may, at the Company’s expense, be prepared and executed by the
Company, authenticated by the Trustee (or an authenticating agent duly appointed
by the Trustee pursuant to Section 14.10) upon receipt of a Company Order, and
delivered in exchange for the Notes then outstanding, upon surrender of such
Notes then outstanding.


SECTION 9.05.    Evidence of Compliance of Supplemental Indenture to Be
Furnished to Trustee. In addition to the documents required by Section 14.05,
the Trustee shall receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant hereto
complies with the requirements of this Article 9 and is permitted or authorized
by the Indenture, and such supplemental indenture is the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms. In the case of any supplemental indenture executed pursuant to
Section 9.01, such evidence of compliance shall include a copy of a Board
Resolution stating that the supplemental indenture does not adversely affect the
rights of any holder in any material respect.


ARTICLE 10
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


SECTION 10.01.Company May Consolidate, Etc. on Specified Terms. Subject to the
provisions of Section 10.02, the Company shall not consolidate with, merge with
or into, or convey, transfer or lease all or substantially all of its properties
and assets to another Person, unless:


(a)the resulting, surviving or transferee Person (the “Successor Company”), if
not the Company, shall be a corporation, partnership, limited liability company
or similar entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia, and

42

--------------------------------------------------------------------------------




the Successor Company (if not the Company) shall expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of the Company under the Notes
and this Indenture; and


(b)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.


Upon any such consolidation, merger, conveyance, transfer or lease the Successor
Company (if not the Company) shall succeed to, and may exercise every right and
power of, the Company under this Indenture.
For purposes of this Section 10.01, the conveyance, transfer or lease of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Company to another Person, which properties and assets, if held by the
Company instead of such Subsidiaries, would constitute all or substantially all
of the properties and assets of the Company, shall be deemed to be the transfer
of all or substantially all of the properties and assets of the Company to
another Person.
SECTION 10.02.    Successor Corporation to Be Substituted. In case of any such
consolidation, merger, conveyance, transfer or lease and upon the assumption by
the Successor Company, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the due and punctual payment
of the principal of, accrued and unpaid interest and accrued and unpaid
Additional Interest, if any, on all of the Notes, the due and punctual delivery
or payment, as the case may be, of any consideration due upon conversion of the
Notes and the due and punctual performance of all of the covenants and
conditions of this Indenture to be performed by the Company, such Successor
Company shall succeed to and be substituted for the Company, with the same
effect as if it had been named herein as the party of the first part. Such
Successor Company thereupon may cause to be signed, and may issue in its own
name any or all of the Notes issuable hereunder which theretofore shall not have
been signed by the Company and delivered to the Trustee; and, upon the order of
such Successor Company instead of the Company and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall, upon
receipt of a Company Order, authenticate and shall deliver, or cause to be
authenticated and delivered, any Notes that such Successor Company thereafter
shall cause to be signed and delivered to the Trustee for that purpose. All the
Notes so issued shall in all respects have the same legal rank and benefit under
this Indenture as the Notes theretofore or thereafter issued in accordance with
the terms of this Indenture as though all of such Notes had been issued at the
date of the execution hereof. In the event of any such consolidation, merger,
conveyance or transfer (but not in the case of a lease), the Person named as the
“Company” in the first paragraph of this Indenture or any successor that shall
thereafter have become such in the manner prescribed in this Article 10 may be
dissolved, wound up and liquidated at any time thereafter and, except in the
case of a lease, such Person shall be released from its liabilities as obligor
and maker of the Notes and from its obligations under this Indenture.


In case of any such consolidation, merger, conveyance, transfer or lease, such
changes in phraseology and form (but not in substance) may be made in the Notes
thereafter to be issued as may be appropriate.
SECTION 10.03.    Opinion of Counsel to Be Given to Trustee. The Company shall
not effect any merger, consolidation, conveyance, transfer or lease referred to
in Section 10.01 unless the Trustee shall receive an Officers’ Certificate and
an Opinion of Counsel as conclusive evidence that any such consolidation,
merger, conveyance, transfer or lease and any such assumption and, if a

43

--------------------------------------------------------------------------------




supplemental indenture is required in connection with such transaction, such
supplemental indenture, complies with the provisions of this Article 10.


ARTICLE 11
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS


SECTION 11.01.Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or accrued and unpaid interest and accrued and
unpaid Additional Interest, if any, on any Note, nor for any claim based thereon
or otherwise in respect thereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in this Indenture or in any supplemental
indenture or in any Note, nor because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder,
employee, agent, officer or director or Subsidiary, as such, past, present or
future, of the Company or of any successor corporation or entity, either
directly or through the Company or any successor corporation or entity, whether
by virtue of any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise; it being expressly understood that all
such liability is hereby expressly waived and released as a condition of, and as
a consideration for, the execution of this Indenture and the issuance of the
Notes.


ARTICLE 12
CONVERSION OF NOTES


SECTION 12.01.Conversion Privilege. (a) Upon compliance with the provisions of
this Article 12, a Noteholder shall have the right, at such holder’s option, to
convert all or any portion (if the portion to be converted is $1,000 principal
amount or an integral multiple thereof) of such Note (i) subject to satisfaction
of the conditions set forth in Section 12.01(b), at any time prior to April 15,
2023 under the circumstances and during the periods set forth in Section
12.01(b), and (ii) irrespective of the conditions set forth in Section 12.01(b),
on or after April 15, 2023 and prior to the close of business on the second
Business Day immediately preceding the Maturity Date, in each case, at an
initial conversion rate (the “Conversion Rate”) of 5.5882 Common Stock (subject
to adjustment as provided in Section 12.04 of this Indenture) per $1,000
principal amount of Notes (subject to the settlement provisions of Section
12.02, the “Conversion Obligation”). A Noteholder may convert a portion (less
than all) of its Notes only if the Notes the Noteholder retains are in a
Permitted Denomination:


(b)(i)    Prior to the second Business Day immediately preceding the Maturity
Date, the Notes may be surrendered for conversion during the five Business Day
period immediately after any five consecutive Trading Days period (the
“Measurement Period”) in which the Trading Price per $1,000 principal amount of
Notes for each day of such Measurement Period was less than 98% of the product
of the then-applicable Conversion Rate on such Trading Day and the Last Reported
Sale Price of the Common Stock on such Trading Day. The Company shall have no
obligation to determine the Trading Price of the Notes unless a Noteholder
provides the Company with reasonable evidence that the Trading Price per $1,000
principal amount of the Notes would be less than 98% of the product of the
then-applicable Conversion Rate and the Last Reported Sale Price of the Common
Stock at such time, at which time the Company shall determine the Trading Price
of the Notes beginning on the next Trading Day and on each successive Trading
Day until the Trading Price per $1,000 principal amount of the Notes is greater
than or equal to 98% of the product of the then-applicable Conversion Rate and
the Last Reported Sale Price of the Common Stock on such Trading Day. Any such
determination will be conclusive absent manifest error. If, upon presentation of
such reasonable evidence by a Noteholder, the

44

--------------------------------------------------------------------------------




Company does not determine the Trading Price of the Notes as provided in the
preceding sentence, then the Trading Price per $1,000 principal amount of Notes
will be deemed to be less than 98% of the product of the Last Reported Sale
Price of the Common Stock and the then-applicable Conversion Rate. If the
Trading Price condition set forth above has been met, the Company shall so
notify the Noteholders, the Trustee and the Conversion Agent and shall issue a
press release (and make the press release available on its website) announcing
the satisfaction of the condition. If, at any time after the Trading Price
condition set forth above has been met, the Trading Price per $1,000 principal
amount of the Notes is greater than or equal to 98% of the product of the
then-applicable Conversion Rate and the Last Reported Sale Price of the Common
Stock on such Trading Day, the Company shall so notify the Noteholders, the
Trustee and the Conversion Agent in writing.


(ii)In the event that the Company elects to:


(A)distribute to all or substantially all holders of its Common Stock any
rights, options or warrants entitling them, for a period of not more than sixty
calendar days after the record date for such distribution, to subscribe for or
purchase its Common Stock, at a price per share less than the Last Reported Sale
Price of the Common Stock for the Trading Day immediately preceding the
declaration date for such distribution; or


(B)distribute to all or substantially all holders of its Common Stock the
Company’s assets, debt securities, or rights to purchase securities of the
Company, which distribution has a per share value (as determined by the Board of
Directors) exceeding 10% of the Last Reported Sale Price of the Common Stock on
the Trading Day immediately preceding the date of declaration for such
distribution,


then, in each case, the Company shall notify all holders of the Notes, the
Trustee and the Conversion Agent not less than fifty Business Days prior to the
proposed Ex-Dividend Date for such distribution and will update such notice
promptly if the proposed Ex-Dividend Date subsequently changes. Once the Company
has given such notice, the Notes may be surrendered for conversion at any time
until the earlier of (1) the close of business on the second Business Day
immediately prior to such Ex-Dividend Date and (2) the Company’s announcement
that such distribution will not take place, even if the Notes are not otherwise
convertible at such time. No Noteholder may exercise this right to convert if
the Noteholder otherwise may participate in such distribution without conversion
(based upon the then-applicable Conversion Rate and upon the same terms as
holders of the Company’s Common Stock).
In the event of a Fundamental Change (determined without regard to the proviso
immediately following clause (e) of such definition) or a Make-Whole Fundamental
Change, a Noteholder may surrender Notes for conversion at any time from and
after the fiftieth Business Day prior to the anticipated effective date of such
Fundamental Change or a Make-Whole Fundamental Change, as the case may be, until
the second Business Day immediately preceding the Fundamental Change Repurchase
Date corresponding to such Fundamental Change (or, in the case of a Make-Whole
Fundamental Change that does not constitute a Fundamental Change by virtue of
the parenthetical in the definition of Make-Whole Fundamental Change, the
fiftieth Trading Day immediately following such effective date). The Company
shall give notice of the anticipated effective date of any Fundamental Change or
Make-Whole Fundamental Change, as the case may be, as soon as practicable after
the Company first determines the anticipated effective date of such Fundamental
Change or Make-Whole Fundamental Change, as the case may be, and shall use
commercially reasonable efforts to make such determination in time to give such
notice no later than fifty Business Days in advance of such anticipated
effective date; provided that the Company will not be required to give such
notice more than fifty Business Days

45

--------------------------------------------------------------------------------




in advance of such anticipated effective date, and will update such notice
promptly if the anticipated effective date subsequently changes.
Prior to the second Business Day immediately preceding the Maturity Date, the
Notes may be surrendered for conversion in any Fiscal Quarter after the Fiscal
Quarter ending December 31, 2013, if the Last Reported Sale Price of the Common
Stock for at least twenty Trading Days in a period of forty consecutive Trading
Days ending on, and including, the last Trading Day of the immediately preceding
Fiscal Quarter is equal to or more than 130% of the then-applicable Conversion
Price on the last day of such preceding Fiscal Quarter (such price, the
“Conversion Trigger Price”). The Company shall promptly determine, at the
beginning of each Fiscal Quarter after the fiscal quarter ending December 31,
2013, whether the Notes may be surrendered for conversion in accordance with
this clause (iv) and shall promptly notify the Trustee.
SECTION 12.02.    Conversion Procedure. (a) Subject to this Section 12.02, upon
any conversion of any Note, the Company shall deliver to converting Noteholders,
in respect of each $1,000 principal amount of Notes being converted, cash in
amount equal to the sum of the Daily Settlement Amounts for each of the forty
consecutive Trading Days during the related Cash Settlement Averaging Period
(the “Settlement Amount”), as set forth in this Section 12.02.


(b)Before any holder of a Note shall be entitled to convert the same as set
forth above, such holder shall (i) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and, if required, pay funds
equal to the amount of interest and Additional Interest, if any, payable on the
next Interest Payment Date to which such holder is not entitled as set forth in
Section 12.02(f), and (ii) in the case of a Note issued in certificated form,
(1) complete and manually sign and deliver an irrevocable notice to the
Conversion Agent in the form on the reverse of such certificated Note (or a
facsimile thereof) (Exhibit B hereto) (a “Notice of Conversion”) at the office
of the Conversion Agent and shall state in writing therein the principal amount
of Notes to be converted, (2) surrender such Notes, duly endorsed to the Company
or in blank (and accompanied by appropriate endorsement and transfer documents),
at the office of the Conversion Agent, and (3) if required, pay funds equal to
interest (including any Additional Interest) payable on the next Interest
Payment Date to which such holder is not entitled as set forth in Section
12.02(f) and (4) if required, furnish appropriate endorsements and transfer
documents. The Trustee (and if different, the relevant Conversion Agent) shall
notify the Company of any conversion pursuant to this Article 12 on the date of
such conversion. No Notice of Conversion with respect to any Notes may be
surrendered by a holder thereof if such holder has also delivered a Fundamental
Change Repurchase Notice to the Company in respect of such Notes and not validly
withdrawn such Fundamental Change Repurchase Notice in accordance with Section
13.02, unless the Company defaults in the payment of the Fundamental Change
Repurchase Price.


If more than one Note shall be surrendered for conversion at one time by the
same holder, the Conversion Obligation with respect to such Notes, if any, that
shall be payable upon conversion shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted thereby) so surrendered.
(c)A Note shall be deemed to have been converted immediately prior to the close
of business on the date (the “Conversion Date”) that the holder has complied
with the requirements set forth in clause (b) of this Section 12.02. The Company
shall pay the cash due in respect of its Conversion Obligation on the third
Trading Day immediately following the last Trading Day of the Cash Settlement
Averaging Period; provided, however, if, prior to the Conversion Date for any
converted Notes, the Common Stock has been replaced by Reference Property
consisting solely of cash pursuant to Section

46

--------------------------------------------------------------------------------




12.05, the Company will deliver such cash due in respect of its Conversion
Obligation on the tenth Trading Day immediately following the relevant
Conversion Date. Notwithstanding the foregoing, if any information required in
order to calculate the amount of cash due in respect of the Company’s Conversion
Obligation will not be available as of the applicable delivery date, the Company
will make delivery of the additional consideration resulting from such
adjustment on the third Trading Day after the earliest Trading Day on which such
calculation can be made.


(d)In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee, upon receipt of a Company Order, shall
authenticate and deliver to or upon the written order of the holder of the Note
so surrendered, without charge to such holder, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note.


(e)Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.


(f)Upon conversion, a Noteholder shall not receive any additional cash payment
for accrued and unpaid interest and Additional Interest, if any, except as set
forth below. The Company’s settlement of the Conversion Obligations pursuant to
Section 12.02 shall be deemed to satisfy its obligation to pay the principal
amount of the Note and accrued and unpaid interest and Additional Interest, if
any, to, but not including, the Conversion Date. As a result, accrued and unpaid
interest and Additional Interest, if any, to, but not including, the Conversion
Date shall be deemed to be paid in full rather than cancelled, extinguished or
forfeited. Notwithstanding the preceding sentence, if Notes are converted after
the close of business on an Interest Record Date, holders of such Notes as of
the close of business on the Interest Record Date will receive the interest and
Additional Interest, if any, payable on such Notes on the corresponding Interest
Payment Date notwithstanding the conversion. Notes surrendered for conversion
during the period from the close of business on any Interest Record Date to the
opening of business on the corresponding Interest Payment Date must be
accompanied by payment of an amount equal to the interest and Additional
Interest, if any, payable on the Notes so converted; provided, however, that no
such payment shall be required (1) if the Company has specified a Fundamental
Change Repurchase Date that is after an Interest Record Date but on or prior to
the corresponding Interest Payment Date, (2) to the extent of any Defaulted
Interest, if any, existing at the time of conversion with respect to such Note
or (3) if the Notes are surrendered for conversion after the close of business
on the Interest Record Date immediately preceding the Maturity Date. Except as
set forth in this Section 12.02(f), no payment or adjustment will be made for
accrued and unpaid interest and Additional Interest, if any, on converted Notes.


SECTION 12.03.    Increased Conversion Rate Applicable to Certain Notes
Surrendered in Connection with Make-Whole Fundamental Changes. (a)
Notwithstanding anything herein to the contrary, the Conversion Rate applicable
to each Note that is surrendered for conversion, in accordance with this Article
12, at any time from, and including, the effective date (the “Effective Date”)
of a Make-Whole Fundamental Change until, and including, the close of business
on the second Business Day immediately preceding the related Fundamental Change
Repurchase Date corresponding to such Make-Whole Fundamental Change, or the
fortieth Trading Day immediately following the Effective Date of such Make-Whole
Fundamental Change (in the case of a Make-Whole Fundamental Change that does not
constitute a Fundamental Change by virtue of the parenthetical in the definition
of Make-Whole Fundamental Change) (such period, the “Make-Whole Fundamental
Change Period”), shall be increased to an amount equal to the

47

--------------------------------------------------------------------------------




Conversion Rate that would, but for this Section 12.03, otherwise apply to such
Note pursuant to this Article 12, plus an amount equal to the Make-Whole
Conversion Rate Adjustment.


As used herein, “Make-Whole Conversion Rate Adjustment” shall mean, with respect
to a Make-Whole Fundamental Change, the amount set forth in the following table
that corresponds to the Effective Date of such Make-Whole Fundamental Change and
the Stock Price for such Make-Whole Fundamental Change, all as determined by the
Company:
Make-Whole Conversion Rate Adjustment
Stock Price
Effective Date
$146.08
$160.00
$178.95
$200.00
$225.00
$250.00
$275.00
$325.00
$400.00
$500.00
$600.00
$750.00
October 17, 2013
1.2573
1.0599
0.8561
0.6900
0.5471
0.4433
0.3654
0.2586
0.1650
0.0980
0.0607
0.0300
October 15, 2014
1.2573
1.0398
0.8327
0.6654
0.5229
0.4202
0.3439
0.2405
0.1513
0.0883
0.0536
0.0252
October 15, 2015
1.2573
1.0321
0.8178
0.6464
0.5021
0.3993
0.3239
0.2231
0.1382
0.0795
0.0477
0.0218
October 15, 2016
1.2573
1.0269
0.8034
0.6265
0.4794
0.3765
0.3019
0.2041
0.1241
0.0702
0.0415
0.0184
October 15, 2017
1.2573
1.0192
0.7848
0.6018
0.4521
0.3491
0.2759
0.1824
0.1084
0.0603
0.0351
0.0150
October 15, 2018
1.2573
1.0074
0.7600
0.5699
0.4179
0.3156
0.2446
0.1570
0.0908
0.0496
0.0285
0.0117
October 15, 2019
1.2573
0.9880
0.7255
0.5278
0.3738
0.2736
0.2065
0.1272
0.0713
0.0384
0.0218
0.0084
October 15, 2020
1.2573
0.9572
0.6753
0.4693
0.3151
0.2196
0.1590
0.0923
0.0498
0.0266
0.0149
0.0051
October 15, 2021
1.2573
0.9058
0.5988
0.3845
0.2345
0.1494
0.1001
0.0528
0.0275
0.0148
0.0081
0.0019
October 15, 2022
1.2573
0.8141
0.4673
0.2476
0.1167
0.0574
0.0309
0.0130
0.0065
0.0030
0.0008
0.0000
October 15, 2023
1.2573
0.6618
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000



provided, however, that:
(i)if the actual Stock Price of such Make-Whole Fundamental Change is between
two Stock Prices listed in the table above under the row titled “Stock Price,”
or if the actual Effective Date of such Make-Whole Fundamental Change is between
two Effective Dates listed in the table above in the column immediately below
the title “Effective Date,” then the Make-Whole Conversion Rate Adjustment for
such Make-Whole Fundamental Change shall be determined by the Company by
straight-line interpolation between the Make-Whole Conversion Rate Adjustment
set forth for such higher and lower Stock Prices, or for such earlier and later
Effective Dates based on a 365-day year, as applicable;


(ii)if the actual Stock Price of such Make-Whole Fundamental Change is greater
than $750.00 per share (subject to adjustment in the same manner as the Stock
Price as provided in clause (iii) below), or if the actual Stock Price of such
Make-Whole Fundamental Change is less than $146.08 per share (subject to
adjustment in the same manner as the Stock Price as provided in clause (iii)
below), then the Make-Whole Conversion Rate Adjustment shall be equal

48

--------------------------------------------------------------------------------




to zero and this Section 12.03 shall not require the Company to increase the
Conversion Rate with respect to such Make-Whole Fundamental Change;


(iii)if an event occurs that requires, pursuant to this Article 12 (other than
solely pursuant to this Section 12.03), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each price set forth in the table above under the row titled “Stock Price” shall
be deemed to be adjusted so that such Stock Price, at and after such time, shall
be equal to the product of (1) such Stock Price as in effect immediately before
such adjustment to such Stock Price and (2) a fraction whose numerator is the
Conversion Rate in effect immediately before such adjustment to the Conversion
Rate and whose denominator is the Conversion Rate to be in effect, in accordance
with this Article 12, immediately after such adjustment to the Conversion Rate;


(iv)each Make-Whole Conversion Rate Adjustment set forth in the table above
shall be adjusted in the same manner in which, at the same time and for the same
events for which, the Conversion Rate is to be adjusted pursuant to Section
12.04; and


(v)in no event will Conversion Rate exceed 6.8455 per $1,000 principal amount of
Notes, subject to adjustment in the same manner as the Conversion Rate pursuant
to Section 12.04.


(vi)If any Noteholder converts such holder’s Notes prior to or following the
Make-Whole Fundamental Change Period, such holder will not be entitled to
receive the increased Conversion Rate resulting from the Make-Whole Conversion
Rate Adjustment in connection with such conversion.


(b)As soon as practicable after the Company determines the anticipated Effective
Date of any proposed Make-Whole Fundamental Change, the Company shall mail to
each Noteholder, the Trustee and the Conversion Agent written notice of, and
shall issue a press release indicating, and publish on the Company’s website,
the anticipated Effective Date of such proposed Make-Whole Fundamental Change
and shall use commercially reasonable efforts in time to give such notice no
later than thirty Business Days in advance of such anticipated Effective Date,
and will update such notice and press release promptly if the anticipated
Effective Date subsequently changes; provided that the Company shall not be
required to give such notice or issue such press release more than thirty
Business Days in advance of such anticipated Effective Date and will update its
notice and press release promptly if the anticipated Effective Date subsequently
changes. Each such press release notice, announcement and publication shall also
state that in connection with such Make-Whole Fundamental Change, the Company
shall increase, in accordance herewith, the Conversion Rate applicable to Notes
entitled as provided herein to such increase (along with a description of how
such increase shall be calculated and the time periods during which Notes must
be surrendered in order to be entitled to such increase). No later than five
Business Days after the actual Effective Date of each Make-Whole Fundamental
Change, the Company shall mail to each Noteholder, the Trustee and the
Conversion Agent written notice of, and shall issue a press release indicating,
and publish on the Company’s website, such Effective Date and the amount by
which the Conversion Rate has been so increased.
(c)

Nothing in this Section 12.03 shall prevent an adjustment to the Conversion Rate
pursuant to Section 12.04 in respect of a Make-Whole Fundamental Change.
SECTION 12.04.    Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

49

--------------------------------------------------------------------------------




(a)If the Company issues solely shares of Common Stock as a dividend or
distribution on all or substantially all of the shares of Common Stock, or if
the Company effects a share split or share combination of the Common Stock, the
applicable Conversion Rate will be adjusted based on the following formula:
CR = CR0
x
 OS
 OS0 



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such dividend or distribution, or
immediately prior to the open of business on the Business Day immediately
following the effective date of such share split or share combination, as the
case may be;

CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Ex-Dividend Date for such dividend or distribution, or
immediately after the open of business on the Business Day immediately following
the effective date of such share split or share combination, as the case may be;

OS0
=    the number of shares of Common Stock outstanding immediately prior to such
dividend, distribution share split or share combination, as the case may be; and

OS
=     the number of shares of Common Stock outstanding immediately after such
dividend distribution share split or share combination, as the case may be.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution, or the Business Day
immediately following the effective date for such share split or share
combination. If any dividend or distribution of the type described in this
Section 12.04(a) is declared but not so paid or made, or the outstanding shares
of Common Stock are not split or combined, as the case may be, the Conversion
Rate shall be immediately readjusted, effective as of the date the Board of
Directors determines not to pay such dividend or distribution, or split or
combine the outstanding shares of Common Stock, as the case may be, to the
Conversion Rate that would then be in effect if such dividend, distribution,
share split or share combination had not been declared or announced.
(b)If the Company distributes to all or substantially all holders of its Common
Stock any rights, options or warrants entitling them for a period of not more
than sixty calendar days from the record date for such distribution to subscribe
for or purchase shares of the Common Stock, at a price per share less than the
average of the Last Reported Sale Prices of the Common Stock for the ten
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the declaration date for such distribution, the Conversion
Rate shall be increased based on the following formula:
CR = CR0
x
OS0 + X
OS0 + Y



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such distribution;


50

--------------------------------------------------------------------------------




CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Ex-Dividend Date for such distribution;

OS0 
=    the number of shares of the Common Stock that are outstanding immediately
prior to the open of business on the Ex-Dividend Date for such distribution;

X
=    the total number of shares of the Common Stock issuable pursuant to such
rights, options or warrants; and

Y
=    the number of shares of the Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants, divided by the average of
the Last Reported Sale Prices of the Common Stock over the ten consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Ex-Dividend Date relating to such distribution of such rights,
options or warrants.

Such adjustment shall be successively made whenever any such rights, options or
warrants are distributed and shall become effective immediately after the
opening of business on the Ex-Dividend Date for such distribution. To the extent
that shares of the Common Stock are not delivered after the expiration of such
rights, options or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
issuance of such rights, options or warrants been made on the basis of delivery
of only the number of shares of the Common Stock actually delivered. If such
rights, options or warrants are not so issued, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
Ex-Dividend Date for such distribution had not been fixed.
For purposes of this Section 12.04(b), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
the Common Stock at less than the average of the Last Reported Sale Prices of
the Common Stock for each Trading Day in the applicable ten consecutive Trading
Day period, there shall be taken into account any consideration received by the
Company for such rights, options or warrants and any amount payable on exercise
or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board of Directors. In no event shall the Conversion Rate
be decreased pursuant to this Section 12.04(b).
(c)If the Company shall distribute shares of its Capital Stock, evidences of its
indebtedness or other of its assets or property other than (i) dividends or
distributions (including share splits) covered by Section 12.04(a) or Section
12.04(b), (ii) dividends or distributions paid exclusively in cash and covered
by Section 12.04(d), (iii) Spin-Offs to which the provisions set forth below in
this Section 12.04(c) shall apply, and (iv) dividends or distributions of any
series of the Company’s Capital Stock that are eligible for treatment as
“reference property” covered by Section 12.05 (any of such shares of Capital
Stock, indebtedness, or other asset or property hereinafter in this Section
12.04(c) called the “Distributed Property”), to all or substantially all holders
of its Common Stock, then, in each such case the Conversion Rate shall be
increased based on the following formula:
CR = CR0
x
      SP0         
SP0 - FMV



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such distribution;


51

--------------------------------------------------------------------------------




CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Ex-Dividend Date for such distribution.

SP0
=     the average of the Last Reported Sale Prices of the Common Stock over the
ten consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

FMV
=    the fair market value (as determined by the Board of Directors) of the
shares of Capital Stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of the Common Stock as of the
open of business on the Ex-Dividend Date for such distribution.

Such adjustment shall become effective immediately prior to the opening of
business on the Ex-Dividend Date for such distribution; provided that if “FMV”
as set forth above is equal to or greater than “SP0” as set forth above, in lieu
of the foregoing adjustment, adequate provisions shall be made so that each
Noteholder shall have the right to receive on conversion in respect of each
$1,000 principal amount of the Notes held by such holder, in addition to the
Settlement Amount in respect of the number of shares of Common Stock represented
by the Conversion Rate, the amount and kind of Distributed Property such holder
would have received had such holder owned a number of shares of Common Stock
equal to the applicable Conversion Rate immediately prior to the Record Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared. If the Board of
Directors determines “FMV” for purposes of this Section 12.04(c) by reference to
the actual or when issued trading market for any securities, it must in doing so
consider the prices in such market over the same period used in computing the
Last Reported Sale Prices of the Common Stock over the ten consecutive Trading
Day period ending on the Trading Day immediately preceding the Ex-Dividend Date
for such distribution.
(i)With respect to an adjustment pursuant to this Section 12.04(c) where there
has been a dividend or other distribution on the Common Stock of shares of
Capital Stock of any class or series, or similar equity interest, of or relating
to a Subsidiary or other business unit of the Company (a “Spin-Off”), except as
provided in clause (iii) of this subsection, the Conversion Rate will be
increased based on the following formula:
CR = CR0
x
FMV0 + MP0
MP0



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for the Spin-Off;

CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Ex-Dividend Date for the Spin-Off;

FMV0 
=    the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of the Common Stock applicable to
one share of the Common Stock over the first ten consecutive Trading Day period
immediately following, and including, the Ex-Dividend Date for the Spin-Off
(such period, the “Valuation Period”), and


52

--------------------------------------------------------------------------------




MP0 
=    the average of the Last Reported Sale Prices of the Common Stock over the
Valuation Period.

The adjustment to the Conversion Rate under the preceding paragraph of this
Section 12.04(c) shall be made immediately after the opening of business on the
day after the last day of the Valuation Period, but shall become effective as of
the opening of business on the Ex-Dividend Date for the Spin-Off. If the
Ex-Dividend Date for the Spin-Off is less than ten consecutive Trading Days
prior to, and including, the end of the Cash Settlement Averaging Period in
respect of any conversion, references within this Section 12.04(c)(i) to ten
consecutive Trading Days shall be deemed replaced, for purposes of calculating
the affected Daily Conversion Rates in respect of that conversion, with such
lesser number of Trading Days as have elapsed from, and including, the
Ex-Dividend Date for the Spin-Off to, and including, the last Trading Day of
such Cash Settlement Averaging Period. For purposes of determining the
applicable Conversion Rate, in respect of any conversion during the ten
consecutive Trading Days commencing on the Ex-Dividend Date of any Spin-Off,
references within this Section 12.04(c)(i) related to Spin-Offs to ten
consecutive Trading Days shall be deemed replaced with such lesser number of
Trading Days as have elapsed from, and including, the Ex-Dividend Date for such
Spin-Off to, but excluding, the Conversion Date for such conversion.
(ii)Notwithstanding the foregoing, if (1) a Spin-Off is of all or substantially
all of the Company’s property and assets, (2) an entity (a “Successor Entity”)
comprising all or substantially all of Company’s property and assets at the time
of the Spin-Off, whose equity interests are distributed in the Spin-Off, will
become the obligor under the Notes pursuant to Article 10 in connection with the
Spin-Off, and (3) the shares of common stock or similar equity interests of the
Successor Entity received by holders of the Common Stock in the Spin-Off are or
will be immediately following the Spin-Off Publicly Traded Securities, the
Company will give notice to the Noteholders and the Trustee no less than fifty
business days prior to the proposed effective date of such Spin-Off, that such
shares of common stock or similar equity interests of the Successor Entity will
replace the Common Stock for purposes of calculating Settlement Amounts due upon
conversion of the Notes. Following completion of the related Spin-Off, the
Settlement Amount for the Notes shall thereafter be based upon a number of such
shares of common stock (or similar equity interest) of the Successor Entity
determined by applying the formula in clause (iii) of this subsection to the
Conversion Rate (and references to the Company’s Common Stock shall apply
instead to such shares of common stock or similar equity interest of the
Successor Entity, except as the context requires). Any Spin-Off involving a
Successor Entity pursuant to this paragraph shall not constitute a Fundamental
Change or Make-Whole Fundamental Change, and the Noteholders shall have no right
to cause the Company to repurchase their Notes or to convert their Notes at an
increased conversion rate as a result of the relevant transaction.


(iii)With respect to an adjustment pursuant to this Section 12.04(c) upon
succession of a Successor Entity pursuant to clause (ii), the Conversion Rate
shall be increased based on the following formula:


CR = CR0 x Í x FMV+ MP0 
FMV
where,
CR0  = the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex‑Dividend Date for the Spin‑Off;

53

--------------------------------------------------------------------------------




CR  = the applicable Conversion Rate in effect immediately after the open of
business on the Ex‑Dividend Date for the Spin‑Off;
FMV  = the average of the Last Reported Sale Prices of the common stock or
similar equity interest of the Successor Entity distributed to the holders of
Common Stock applicable to one share of the Common Stock over the first ten
consecutive Trading Day period immediately following, and including, the
Ex‑Dividend Date for the Spin‑Off (such period, the “Valuation Period”);
MP0  = the average of the Last Reported Sale Prices of the Common Stock over the
Valuation Period; and
N = the number of shares of the common stock or similar equity interest of the
Successor Entity distributed to holders of the Common Stock applicable to one
share of the Common Stock.
The adjustment to the Conversion Rate under the preceding paragraph of this
Section 12.04(c) shall be made immediately after the open of business on the day
after the last day of the Valuation Period, but shall become effective as of the
opening of business on the Ex‑Dividend Date for the Spin‑Off. If the Ex‑Dividend
Date for the Spin‑Off is less than ten consecutive Trading Days prior to, and
including, the end of the Cash Settlement Averaging Period in respect of any
conversion, references within this Section 12.04(c)(iii) to ten consecutive
Trading Days shall be deemed replaced, for purposes of calculating the affected
Daily Conversion Rates in respect of that conversion, with such lesser number of
Trading Days as have elapsed from, and including, the Ex‑Dividend Date for the
Spin‑Off to, and including, the last Trading Day of such Cash Settlement
Averaging Period.
For purposes of determining the applicable Conversion Rate, in respect of any
Conversion during the ten consecutive Trading Days commencing on the Ex‑Dividend
Date for any Spin‑Off, references within this Section 12.04(c)(iii) related to
Spin‑Offs to ten consecutive Trading Days shall be deemed replaced with such
lesser number of Trading Days as have elapsed from, and including, the
Ex‑Dividend Date for such Spin‑Off to, but excluding, the Conversion Date for
such conversion.
In no event shall the Conversion Rate be decreased pursuant to this Section
12.04(c) (other than as a result of the succession of a Successor Entity
pursuant to clause (ii)).
(d)If any cash dividend or distribution is made to all or substantially all
holders of the Company’s outstanding Common Stock, the applicable Conversion
Rate shall be increased based on the following formula:
CR = CR0
x
    SP0     
SP0 - C



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such dividend or distribution;

CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Ex-Dividend Date for such dividend or distribution;


54

--------------------------------------------------------------------------------




SP0 
=    the average of the Last Reported Sale Prices of the Common Stock over the
ten consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and

C
=    the amount in cash per share the Company pays or distributes to holders of
its Common Stock.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution; provided that if “C”
as set forth above is equal to or greater than “SP0” as set forth above, in lieu
of the foregoing adjustment, adequate provision shall be made so that each
Noteholder shall have the right to receive on the date on which the relevant
cash dividend or distribution is distributed to holders of Common Stock, for
each $1,000 principal amount of Notes, the amount of cash such holder would have
received had such holder owned a number of shares equal to the Conversion Rate
on the Record Date for such distribution. If such dividend or distribution is
not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.
In no event shall the Conversion Rate be decreased pursuant to this Section
12.04(d).
(e)If (i) the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock, and (ii) the cash and value
of any other consideration included in the payment per share of the Common Stock
exceeds the average of the Last Reported Sale Prices of the Common Stock over
the ten consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer (the “Expiration Date”), the
Conversion Rate shall be increased based on the following formula:
CR = CR0
x
AC + (SP x OS)
OS0 x SP



where
CR0 
=    the applicable Conversion Rate in effect immediately prior to the open of
business on the Trading Day next succeeding the Expiration Date;

CR
=    the applicable Conversion Rate in effect immediately after the open of
business on the Trading Day next succeeding the Expiration Date;

AC
=    the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares of Common Stock purchased
in such tender or exchange offer;

OS0
=     the number of shares of Common Stock outstanding immediately prior to the
time (the “Expiration Time”) such tender or exchange offer expires (prior to
giving effect to such tender offer or exchange offer);

OS
=     the number of shares of Common Stock outstanding immediately after the
Expiration Time (after giving effect to such tender offer or exchange offer);
and


55

--------------------------------------------------------------------------------




SP
=     the average of the Last Reported Sale Prices of Common Stock over the ten
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the Expiration Date.

Such adjustment under this Section 12.04(e) shall become effective at the
opening of business on the Trading Day next succeeding the Expiration Date. If
the Trading Day next succeeding the Expiration Date is less than ten consecutive
Trading Day period prior to, and including, the end of the Cash Settlement
Averaging Period in respect of any conversion, references within this Section
12.04(e) to ten consecutive Trading Day period shall be deemed replaced, for
purposes of calculating the affected daily Conversion Rates in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Trading Day next succeeding the Expiration Date to, and
including, the last Trading Day of such Cash Settlement Averaging Period.
For purposes of determining the applicable Conversion Rate, in respect of any
conversion during the ten consecutive Trading Day period commencing on the
Trading Day next succeeding the Expiration Date, references within this Section
12.04(e) to ten consecutive Trading Days period shall be deemed replaced with
such lesser number of Trading Days as have elapsed from, and including, the
Trading Day next succeeding the Expiration Date to, but excluding, the
Conversion Date for such conversion. If the Company is obligated to purchase
shares pursuant to any such tender or exchange offer, but the Company is
permanently prevented by applicable law from effecting any or all or any portion
of such purchases or all such purchases are rescinded, the Conversion Rate shall
again be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made or had been made only in respect of
the purchases that had been effected.
In no event shall the Conversion Rate be decreased pursuant to this Section
12.04(e).
(f)The term “Record Date” shall mean, with respect to any dividend, distribution
or other transaction or event in which the holders of Common Stock (or other
security) have the right to receive any cash, securities or other property or in
which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).


(g)Notwithstanding this Section 12.04 or any other provision of this Indenture
or the Notes, if any Conversion Rate adjustment becomes effective, or any
Ex-Dividend Date for any issuance, dividend or distribution (relating to a
required Conversion Rate adjustment) occurs, during the period beginning on, and
including, the open of business on a Conversion Date and ending on the close of
business on the last Trading Day of a related Cash Settlement Averaging Period,
the Board of Directors shall make adjustments to the Conversion Rate and the
amount of cash payable upon conversion of the Notes, as the case may be, as are
necessary or appropriate to effect the intent of this Section 12.04 and the
other provisions of this Article 12 and to avoid unjust or inequitable results,
as determined in good faith by the Board of Directors. Any adjustment made
pursuant to this Section 12.04(g) shall apply in lieu of the adjustment or other
term that would otherwise be applicable.


(h)In addition to those required by clauses (a), (b), (c), (d) and (e) of this
Section 12.04, and to the extent permitted by applicable law and subject to the
applicable rules of the Nasdaq Global Select Market, the Company from time to
time may increase the Conversion Rate by any amount for a period of at least
twenty Business Days if the Board of Directors determines that such increase
would be in the Company’s best interest. In addition, the Company may also (but
is not required to) increase the Conversion Rate to avoid or diminish any income
tax to holders of Common Stock or rights

56

--------------------------------------------------------------------------------




to purchase Common Stock in connection with any dividend or distribution of
shares (or rights to acquire shares) or similar event. Whenever the Conversion
Rate is increased pursuant to the preceding sentence, the Company shall mail to
the holder of each Note at its last address appearing on the Note Register
provided for in Section 2.05 a notice of the increase at least fifteen days
prior to the date the increased Conversion Rate takes effect, and such notice
shall state the increased Conversion Rate and the period during which it will be
in effect.


(i)No adjustment to the applicable Conversion Rate is required:


(i)upon the issuance of any shares of the Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of the Common Stock under any plan;


(ii)upon the issuance of any shares of the Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of, or assumed by, the Company or any of the
Company’s Subsidiaries;


(iii)upon the issuance of any shares of the Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;


(iv)for ordinary course of business stock repurchases including structured or
derivative transactions, pursuant to a stock repurchase program approved by the
Board of Directors (but, for the avoidance of doubt, excluding tender offers or
exchange offers described in Section 12.04(e));


(v)for a change in the par value of the Common Stock; or


(vi)for accrued and unpaid interest, including Additional Interest, if any.


(j)All calculations and other determinations under this Article 12 shall be made
by the Company and shall be made to the nearest one-ten thousandth (1/10,000) of
a share.


(k)The Company shall not be required to make an adjustment in the Conversion
Rate unless the adjustment would require a change of at least 1% in the
Conversion Rate. However, the Company shall carry forward any adjustments that
are less than 1% of the Conversion Rate and make such carried forward
adjustment, regardless of whether the aggregate adjustment is less than 1%, (i)
upon any conversion of Notes, and (ii) on each Trading Day of any Cash
Settlement Averaging Period.


(l)Except as set forth in this Article 12, the Company shall not adjust the
Conversion Rate.


(m)Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a

57

--------------------------------------------------------------------------------




notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to the holder
of each Note at its last address appearing on the Note Register provided for in
Section 2.05 of this Indenture, within ten days of the effective date of such
adjustment and shall issue a press release containing the relevant information
(and make the press release available on its website). Failure to deliver such
notice or issue such press release (and make such press release available on the
Company’s website) shall not affect the legality or validity of any such
adjustment.


SECTION 12.05.    Effect of Reclassification, Consolidation, Merger or Sale.
Upon the occurrence of (i) any reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a split,
subdivision or combination covered by Section 12.04(a)), (ii) any consolidation,
merger, combination or binding share exchange involving the Company, or (iii)
any sale or conveyance of all or substantially all of the property and assets of
the Company to any other Person, except for a Spin-Off, as defined in Section
12.04(c) involving a Successor Entity, in each case as a result of which holders
of the Common Stock shall be entitled to receive cash, securities or other
property or assets (the “Reference Property”) with respect to or in exchange for
such Common Stock (any such event a “Merger Event”), then:


(a)the Company or the successor or purchasing Person, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
Trust Indenture Act as in force at the date of execution of such supplemental
indenture if such supplemental indenture is then required to so comply)
permitted under Section 9.01 providing for the conversion and settlement of the
Notes as set forth in this Indenture. Such supplemental indenture shall provide
for adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 12. If, in the case of any Merger
Event, the Reference Property includes shares of stock, other securities or
other property or assets of a corporation other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the interests of the holders of the Notes
as the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including to the extent required by the Board of Directors and
practicable the provisions providing for the repurchase rights set forth in
Article 13 herein.


In the event the Company shall execute a supplemental indenture pursuant to this
Section 12.05, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of
securities or property or assets (including cash or any combination thereof)
that will comprise the Reference Property after any such Merger Event, any
adjustment to be made with respect thereto and that all conditions precedent
have been complied with, and shall promptly mail notice thereof to all
Noteholders and make such notice available on its website. The Company shall
cause notice of the execution of such supplemental indenture to be mailed to
each Noteholder, at its address appearing on the Note Register provided for in
this Indenture, within twenty days after execution thereof. Failure to deliver
such notice and make such notice available on the Company’s website shall not
affect the legality or validity of such supplemental indenture.
(b)Notwithstanding the provisions of Section 12.02(b), and subject to the
provisions of Section 12.01 and Section 12.03, at and after the effective time
of such Merger Event, (i) the Settlement Amount shall be based upon Reference
Property consisting of the kind and amount of shares of stock, other securities
or other property or assets (including cash or any combination thereof) that a
holder of a number of shares of the Common Stock equal to the Conversion Rate
immediately prior to such Merger Event would have owned or been entitled to
receive upon such transaction (subject to

58

--------------------------------------------------------------------------------




Section 12.02), and (ii) the related Conversion Obligation shall be settled as
set forth under clause (d) below, it being understood and agreed that for
purposes of Section 12.01(a), references therein to “the Last Reported Sale
Price of the Common Stock” shall be deemed at and after the effective time of
such Merger Event to be references to “the Last Reported Sale Price of a unit of
Reference Property comprised of the kind and amount of shares of stock,
securities or other property or assets (including cash or any combination
thereof) that a holder of one share of Common Stock immediately prior to such
Merger Event would have owned or been entitled to receive based on the Weighted
Average Consideration” and references therein to “the Daily VWAP of the Common
Stock” shall be deemed at and after the effective time of such Merger Event to
be references to “the Daily VWAP of a unit of Reference Property comprised of
the kind and amount of shares of stock, securities or other property or assets
(including cash or any combination thereof) that a holder of one share of Common
Stock immediately prior to such Merger Event would have owned or been entitled
to receive based on the Weighted Average Consideration.” The Company shall not
become a party to any Merger Event unless its terms are consistent with this
Section 12.05. None of the foregoing provisions shall affect the right of a
holder of Notes to convert its Notes into cash, as set forth in Section 12.01
and Section 12.02 prior to the effective date of such Merger Event.


(c)If the Company distributes to all or substantially all holders of the Common
Stock shares of any series of the Company’s Capital Stock (other than the Common
Stock) constituting Publicly Traded Securities, those distributed shares shall
be treated as Reference Property rather than resulting in any adjustment to the
Conversion Rate, in accordance with Section 12.04.


(d)With respect to each $1,000 principal amount of Notes surrendered for
conversion after the effective date of any such Merger Event, the Company’s
Conversion Obligation shall be settled in cash in accordance with Section
12.02(a) as follows:


(A)the Company shall pay to the converting Noteholder cash in an amount, per
$1,000 principal amount of Notes equal to the sum of the Daily Settlement
Amounts for each of the forty consecutive Trading Days during the related Cash
Settlement Averaging Period, such Daily Settlement Amounts determined as if the
reference to “the Daily VWAP of the Common Stock” in the definition thereof were
instead a reference to “the Daily VWAP of a unit of Reference Property comprised
of the kind and amount of shares of stock, securities or other property or
assets (including cash or any combination thereof) that a holder of one share of
Common Stock immediately prior to such Merger Event would have owned or been
entitled to receive based on the Weighted Average Consideration”;


(B)The Daily Settlement Amounts shall be determined by the Company promptly
following the last day of the Cash Settlement Averaging Period.


(C)For purposes of this Section 12.05, the “Weighted Average Consideration”
shall mean the weighted average of the types and amounts of consideration
received by the holders of the Common Stock entitled to receive cash, securities
or other property or assets with respect to or in exchange for such Common Stock
in any Merger Event who affirmatively make such an election.


(D)The Company shall notify the holders of the Notes of the Weighted Average
Consideration as soon as practicable after the Weighted Average Consideration is
determined.

59

--------------------------------------------------------------------------------




(e)The above provisions of this Section shall similarly apply to successive
Merger Events.


SECTION 12.06.    Responsibility of Trustee. The Trustee and any other
Conversion Agent shall not at any time be under any duty or responsibility to
any Noteholder to determine the Conversion Rate (or any adjustment thereto) or
whether any facts exist that may require any adjustment (including any increase)
of the Conversion Rate, or with respect to the nature or extent or calculation
of any such adjustment when made, or with respect to the method employed, or
herein or in any supplemental indenture provided to be employed, in making the
same. The Trustee and any other Conversion Agent shall not be accountable with
respect to the amount of any cash that may at any time be issued or delivered
upon the conversion of any Note; and the Trustee and any other Conversion Agent
make no representations with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to pay any
cash upon the surrender of any Note for the purpose of conversion or to comply
with any of the duties, responsibilities or covenants of the Company contained
in this Article. Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 12.05 relating to the amount of cash receivable
by Noteholders upon the conversion of their Notes after any event referred to in
such Section 12.05 or to any adjustment to be made with respect thereto, but,
subject to the provisions of Section 7.01, may accept (without any independent
investigation) as conclusive evidence of the correctness of any such provisions,
and shall be protected in relying upon, the Officers’ Certificate (which the
Company shall be obligated to file with the Trustee prior to the execution of
any such supplemental indenture) with respect thereto. Neither the Trustee nor
the Conversion Agent shall be responsible for determining whether any event
contemplated by Section 12.01(b) has occurred that makes the Notes eligible for
conversion or no longer eligible therefor until the Company has delivered to the
Trustee and the Conversion Agent the notices referred to in Section 12.01(b)
with respect to the commencement or termination of such conversion rights, on
which notices the Trustee and the Conversion Agent may conclusively rely, and
the Company agrees to deliver such notices to the Trustee and the Conversion
Agent immediately after the occurrence of any such event or at such other times
as shall be provided for in Section 12.01(b).


SECTION 12.07.    Notice to Noteholders Prior to Certain Actions. In case:


(a)the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 12.04; or


(b)the Company shall authorize the granting to all of the holders of its Common
Stock of rights, options or warrants to subscribe for or purchase any share of
any class or any other rights, options or warrants; or


(c)of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change in par
value, or from par value to no par value, or from no par value to par value), or
of any consolidation or merger to which the Company is a party and for which
approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or


(d)of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

60

--------------------------------------------------------------------------------




the Company shall cause to be filed with the Trustee and to be mailed to each
Noteholder at its address appearing on the Note Register, provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least twenty days prior to the applicable date hereinafter specified, a notice
stating (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights, options or warrants, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution or rights are to be determined, or (ii)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.
SECTION 12.08.    Stockholder Rights Plans. To the extent that the Company shall
have a stockholder rights plan or another rights plan in effect in the future,
if prior to the time of conversion, rights have separated from the shares of
Common Stock in accordance with the provisions of the applicable stockholder
rights agreement, the Conversion Rate will be adjusted at the time of separation
as if the Company has distributed to all holders of Common Stock, shares of the
Company’s Capital Stock, evidence of indebtedness or assets or property as
provided in Section 12.04(c), subject to readjustment in the event of the
expiration, termination or redemption of such rights.


ARTICLE 13
REPURCHASE OF NOTES AT OPTION OF HOLDERS


SECTION 13.01.Repurchase at Option of Noteholders upon a Fundamental Change. (a)
If there shall occur a Fundamental Change at any time prior to the Maturity
Date, then each Noteholder shall have the right, at such holder’s option, to
require the Company to repurchase for cash all of such holder’s Notes, or any
portion thereof that is an integral multiple of $1,000 principal amount, on the
date (the “Fundamental Change Repurchase Date”) specified by the Company that is
not less than twenty Business Days and not more than thirty-five Business Days
after the date of the Fundamental Change Company Notice (as defined below) at a
repurchase price equal to 100% of the principal amount thereof, together with
accrued and unpaid interest, including unpaid Additional Interest, if any,
thereon to, but excluding, the Fundamental Change Repurchase Date (the
“Fundamental Change Repurchase Price”), unless the Fundamental Change Repurchase
Date is after an Interest Record Date and on or prior to the related Interest
Payment Date, in which case interest accrued to the Interest Payment Date will
be paid to holders of the Notes as of the preceding Interest Record Date and the
Fundamental Change Repurchase Price payable to the holder surrendering the Note
for repurchase pursuant to this Article 13 shall be equal to 100% of the
principal amount of Notes subject to repurchase and will not include any accrued
and unpaid interest, including Additional Interest, if any. A Noteholder may
require repurchase of a portion (less than all) of its Notes only if the Notes
the Noteholder retains are in a Permitted Denomination. Repurchases of Notes
under this Section 13.01 shall be made, at the option of the holder thereof,
upon:


(i)delivery to the Paying Agent by a holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth on the reverse of
the Note as Exhibit C thereto on or prior to the second Business Day immediately
preceding the Fundamental Change Repurchase Date; and



61

--------------------------------------------------------------------------------




(ii)delivery or book-entry transfer of the Notes to the Paying Agent at any time
after delivery of the Fundamental Change Repurchase Notice (together with all
necessary endorsements) at the office of the Paying Agent, such delivery being a
condition to receipt by the holder of the Fundamental Change Repurchase Price
therefor; provided that such Fundamental Change Repurchase Price shall be so
paid pursuant to this Section 13.01 only if the Note so delivered to the Paying
Agent shall conform in all respects to the description thereof in the related
Fundamental Change Repurchase Notice.


The Fundamental Change Repurchase Notice shall state:
(A)if certificated, the certificate numbers of Notes to be delivered for
repurchase;


(B)the portion of the principal amount of Notes to be repurchased, which must be
$1,000 or an integral multiple thereof; and


(C)that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture;


provided, however, that if the Notes are not in certificated form, the
Fundamental Change Repurchase Notice must comply with appropriate Depositary
procedures.
Any repurchase by the Company contemplated pursuant to the provisions of this
Section 13.01 shall be consummated by the payment of the Fundamental Change
Repurchase Price pursuant to Section 13.03(a).
Notwithstanding anything herein to the contrary, any holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 13.01 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the second Business Day immediately preceding the Fundamental Change
Repurchase Date in accordance with Section 13.02.
The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.
(b)On or before the twentieth calendar day after the occurrence of the effective
date of a Fundamental Change, the Company shall mail or cause to be mailed to
all holders of record of the Notes a notice (the “Fundamental Change Company
Notice”) of, and issue a press release in respect of (and make such press
release available on its website), the occurrence of the effective date of the
Fundamental Change and of the repurchase right at the option of the holders
arising as a result thereof. Such mailing shall be by first class mail. The
Company shall also deliver a copy of the Fundamental Change Company Notice to
the Trustee, the Paying Agent and the Conversion Agent within five Business Days
after the effective date of the Fundamental Change. Simultaneously with the
providing of such notice, the Company will also publish a notice containing the
information set forth in the Fundamental Change Company Notice in a newspaper of
general circulation in The City of New York or publish such information on the
Company’s website or through such other public medium as the Company may use at
that time. Each Fundamental Change Company Notice shall specify:


(i)the events causing the Fundamental Change;

62

--------------------------------------------------------------------------------




(ii)the effective date of the Fundamental Change, and whether the Fundamental
Change is a Make-Whole Fundamental Change, in which case the effective date of
the Make-Whole Fundamental Change;


(iii)the Fundamental Change Repurchase Price;


(iv)the Fundamental Change Repurchase Date;


(v)that the holder must exercise the repurchase right on or prior to the close
of business on the second Business Day immediately preceding the Fundamental
Change Repurchase Date (the “Fundamental Change Expiration Time”);


(vi)if applicable, the name and address of the Paying Agent and the Conversion
Agent;


(vii)if applicable, the applicable Conversion Rate, and any adjustments to the
applicable Conversion Rate;


(viii)if applicable, that the Notes with respect to which a Fundamental Change
Repurchase Notice has been delivered by a holder may be converted only if the
holder withdraws the Fundamental Change Repurchase Notice in accordance with the
terms of this Indenture;


(ix)that the holder shall have the right to withdraw any Notes surrendered prior
to the Fundamental Change Expiration Time; and


(x)the procedures that holders must follow to require the Company to repurchase
their Notes.


No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 13.01.
(c)Notwithstanding the foregoing, no Notes may be repurchased by the Company at
the option of the holders upon a Fundamental Change if the principal amount of
the Notes has been accelerated, and such acceleration has not been rescinded, on
or prior to the Fundamental Change Repurchase Date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes).


(d)In connection with any purchase offer, the Company will:


(i)comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act, if required under the Exchange Act,


(ii)file a Schedule TO or any successor or similar schedule, if required under
the Exchange Act, and


(iii)otherwise comply with all federal and state securities laws in connection
with any offer by the Company to purchase the Notes.



63

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary provided in this Indenture, compliance
by the Company with Rule 13e-4, Rule 14e-1 and any other tender offer rule under
the Exchange Act in accordance with clause (i) above, to the extent inconsistent
with any other provision of this Indenture, will not, standing alone, constitute
an Event of Default solely as a result of compliance by the Company with such
rules.
Notwithstanding the foregoing the Company shall not be required to repurchase
the Notes in accordance with this Section 13.01 if a third party makes an offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 13.01 and purchases all Notes validly tendered and not
withdrawn under such purchase offer.
SECTION 13.02.    Withdrawal of Fundamental Change Repurchase Notice. A
Fundamental Change Repurchase Notice may be withdrawn by means of a written
notice of withdrawal delivered to the Corporate Trust Office of the Paying Agent
in accordance with this Section 13.02 at any time prior to the close of business
on the second Business Day immediately preceding the Fundamental Change
Repurchase Date, specifying:


(a)the certificate number, if any, of the Note in respect of which such notice
of withdrawal is being submitted, or the appropriate Depositary information if
the Note in respect of which such notice of withdrawal is being submitted is
represented by a Global Note,


(b)the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and


(c)the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;


provided, however, that if the Notes are not in certificated form, the
withdrawal notice must comply with appropriate procedures of the Depositary.
SECTION 13.03.    Deposit of Fundamental Change Repurchase Price. (a) The
Company will deposit with the Trustee (or other Paying Agent appointed by the
Company, or if the Company is acting as its own Paying Agent, set aside,
segregate and hold in trust as provided in Section 4.04) on or prior to 11:00
a.m., New York City time, on the Fundamental Change Repurchase Date an amount of
cash sufficient to repurchase all of the Notes to be repurchased at the
appropriate Fundamental Change Repurchase Price. Subject to receipt of funds
and/or Notes by the Trustee (or other Paying Agent appointed by the Company),
payment for Notes surrendered for repurchase (and not withdrawn prior to the
Fundamental Change Expiration Time) will be made on the later of (i) the
Fundamental Change Repurchase Date with respect to such Note (provided the
holder has satisfied the conditions in Section 13.01) and (ii) the time of
book-entry transfer or the delivery of such Note to the Trustee (or other Paying
Agent appointed by the Company) by the holder thereof in the manner required by
Section 13.01 by mailing checks for the amount payable to the holders of such
Notes entitled thereto as they shall appear in the Note Register, provided,
however, that payments to the Depositary shall be made by wire transfer of
immediately available funds to the account of the Depositary or its nominee. The
Trustee shall, promptly after such payment and upon written demand by the
Company, return to the Company any funds in excess of the Fundamental Change
Repurchase Price.



64

--------------------------------------------------------------------------------




(b)If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased as a result of the corresponding Fundamental Change, then (i) such
Notes will cease to be outstanding, (ii) interest, including Additional
Interest, if any, will cease to accrue on such Notes, and (iii) all other rights
of the holders of such Notes will terminate (other than the right to receive the
Fundamental Change Repurchase Price, and previously accrued but unpaid interest,
including Additional Interest, if any, upon delivery of the Notes), whether or
not book-entry transfer of the Notes has been made or the Notes have been
delivered to the Trustee or Paying Agent.


(c)Upon surrender of a Note that is to be repurchased in part pursuant to
Section 13.01, the Company shall execute and the Trustee shall, upon receipt of
a Company Order, authenticate and deliver to the holder a new Note in an
authorized denomination equal in principal amount to the unrepurchased portion
of the Note surrendered.


ARTICLE 14
MISCELLANEOUS PROVISIONS


SECTION 14.01.Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.


SECTION 14.02.    Official Acts by Successor Corporation. Any act or proceeding
by any provision of this Indenture authorized or required to be done or
performed by any board, committee or officer of the Company shall and may be
done and performed with like force and effect by the like board, committee or
officer of any corporation or other entity that shall at the time be the lawful
successor of the Company.


SECTION 14.03.    Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Noteholders on the Company shall be deemed to have been
sufficiently given or made, for all purposes if given or served by being
deposited postage prepaid by registered or certified mail in a post office
letter box addressed (until another address is filed by the Company with the
Trustee) to Liberty Media Corporation, 12300 Liberty Boulevard, Englewood,
Colorado 80112, Attention: Investor Relations, with a copy (which shall not
constitute notice) to Baker Botts L.L.P., 30 Rockefeller Plaza, New York, NY
10112, Facsimile: (212) 259-2503, attention: Renee Wilm, Esq. Any notice,
direction, request or demand hereunder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed to the Corporate Trust Office.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.
Any notice or communication mailed to a Noteholder shall be mailed to it by
first class mail, postage prepaid, at its address as it appears on the Note
Register and shall be sufficiently given to it if so mailed within the time
prescribed.
Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

65

--------------------------------------------------------------------------------




In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.
Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event to a holder of a Global
Note (whether by mail or otherwise), such notice shall be sufficiently given if
given to the Depositary for such Note (or its designee), pursuant to customary
procedures of such Depositary.
SECTION 14.04.    Governing Law. THIS INDENTURE AND EACH NOTE SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS
ENTERED INTO AND TO BE PERFORMED IN SUCH STATE.


SECTION 14.05.    Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. (a) Upon any request or application by the
Company to the Trustee to take any action under this Indenture, the Company
shall furnish to the Trustee:


(i)an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and


(ii)an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.


(b)Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:


(i)a statement that each person signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;


(ii)a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in such certificate
or opinion is based;


(iii)a statement that, in the opinion of each such person, the person has made
such examination or investigation as is necessary to enable the person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and


(iv)a statement as to whether or not, in the opinion of each such person, such
condition or covenant has been complied with; provided, however, that, with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.


SECTION 14.06.    Legal Holidays. In any case where any Interest Payment Date,
Fundamental Change Repurchase Date, Conversion Date or Maturity Date is not a
Business Day, then any action to be taken on such date need not be taken on such
date, but may be taken on the next succeeding Business Day with the same force
and effect as if taken on such date, and no interest or other amount shall
accrue for the period from and after such date.



66

--------------------------------------------------------------------------------




SECTION 14.07.    No Security Interest Created. Nothing in this Indenture or in
the Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.


SECTION 14.08.    Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto, any Paying Agent, any Conversion Agent, any authenticating agent, any
Note Registrar and their successors hereunder or the Noteholders, any benefit or
any legal or equitable right, remedy or claim under this Indenture.


SECTION 14.09.    Table of Contents, Headings, Etc. The table of contents and
the titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.


SECTION 14.10.    Authenticating Agent. The Trustee may appoint an
authenticating agent that shall be authorized to act on its behalf and subject
to its direction in the authentication and delivery of Notes in connection with
the original issuance thereof and transfers and exchanges of Notes hereunder,
including under Section 2.04, Section 2.05, Section 2.06, Section 2.07, Section
9.04 and Section 13.03 as fully to all intents and purposes as though the
authenticating agent had been expressly authorized by this Indenture and those
Sections to authenticate and deliver Notes. For all purposes of this Indenture,
the authentication and delivery of Notes by the authenticating agent shall be
deemed to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 7.09.


Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligible under this Section, without
the execution or filing of any paper or any further act on the part of the
parties hereto or the authenticating agent or such successor corporation or
other entity.
Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Noteholders as the names and addresses of such holders
appear on the Note Register.
The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.

67

--------------------------------------------------------------------------------




The provisions of Section 7.02, Section 7.03, Section 7.04, Section 8.03 and
this Section 14.10 shall be applicable to any authenticating agent.
If an authenticating agent is appointed pursuant to this Section, the Notes may
have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:
__________________________,
as Authenticating Agent, certifies that this is one of the Notes described
in the within-named Indenture.


By: ____________________
Authorized Officer
SECTION 14.11.    Execution in Counterparts. This Indenture may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.


SECTION 14.12.    Severability. In the event any provision of this Indenture or
in the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.


SECTION 14.13.    Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.


SECTION 14.14.    Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.


SECTION 14.15.    Calculations. Except as otherwise provided herein, the Company
will be responsible for making all calculations called for under this Indenture
and the Notes. The Company will make all these calculations in good faith and,
absent manifest error, its calculations will be final and binding on
Noteholders. The Company will provide a schedule of its calculations to each of
the Trustee and the Conversion Agent, and each of the Trustee and the Conversion
Agent is entitled to rely conclusively upon the accuracy of its calculations
without independent verification. The Trustee will forward the Company’s
calculations to any Noteholder upon the request of that Noteholder.











68

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
LIBERTY MEDIA CORPORATION
By:
/s/ Richard N. Baer            

Name:
Richard N. Baer

Title: Senior Vice President and General Counsel    
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:
/s/ William G. Keenan            

Name: William G. Keenan
Title: Vice President




































































[Convertible Notes Indenture]



--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF FACE OF NOTE]
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.] 1 


[THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, PLEDGED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
APPLICABLE) OR (c) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED
HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.] 2 
                
1 Use bracketed language for a Global Note.
2 Use bracketed language for Restricted Securities.

A-1

--------------------------------------------------------------------------------




LIBERTY MEDIA CORPORATION
1.375% Convertible Senior Note due 2023
No. [_____]                                        $[ ]
CUSIP No. [ ]
Liberty Media Corporation, a corporation duly organized and validly existing
under the laws of the State of Delaware (herein called the “Company,” which term
includes any successor corporation or other entity under the Indenture referred
to on the reverse hereof), for value received hereby promises to pay to [CEDE &
CO., or its registered assigns,]3 the principal sum of [ ] Dollars, [as revised
by the Schedule of Increases and Decreases in Global Note attached hereto,]4 on
October 15, 2023, interest thereon as set forth below and Additional Interest in
the manner, at the rates and to the Persons set forth in Section 4.06(d),
Section 4.06(e) and Section 6.03, as applicable, of the Indenture.
The Company promises to pay interest on the principal amount of this Note at the
rate of 1.375% per annum (subject to increase pursuant to Section 4.06(d),
Section 4.06(e) and Section 6.03 of the Indenture, as applicable) from
        until October 15, 2023. The Company will pay interest semi-annually on
April 15 and October 15 of each year, commencing on         , to holders of
record at the close of business on the preceding April 1 and October 1 (whether
or not such day is a Business Day), respectively. Interest on the Note will
accrue from the most recent date to which interest has been paid, or, if no
interest has been paid on the Note, from         .
Payment of the principal of and accrued and unpaid interest and Additional
Interest, if any, on this Note shall be made at the office or agency of the
Company maintained for that purpose, in such lawful money of the United States
of America as at the time of payment shall be legal tender for the payment of
public and private debts; provided, however, that any payment to the Depositary
or its nominee shall be paid by wire transfer in immediately available funds in
accordance with the wire transfer instruction supplied by the Depositary or its
nominee from time to time to the Trustee and Paying Agent (if different from
Trustee).
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note into cash, on the terms and subject to
the limitations set forth in the Indenture. Such further provisions shall for
all purposes have the same effect as though fully set forth at this place.
This Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State applicable to contracts entered into and to
be performed in such State.
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
[Remainder of page intentionally left blank]


                
3 Use bracketed language for a Global Note.
4 Use bracketed language for Restricted Securities.

A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
LIBERTY MEDIA CORPORATION
By:        
Name:
Title:
Dated:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
U.S. BANK NATIONAL ASSOCIATION
as Trustee, certifies that this is one of the Notes described
in the within-named Indenture.




By:        
Authorized Officer

A-3

--------------------------------------------------------------------------------




[FORM OF REVERSE OF NOTE]


LIBERTY MEDIA CORPORATION
1.375% Cash Convertible Senior Note due 2023


This Note is one of a duly authorized issue of Notes of the Company, designated
as its 1.375% Cash Convertible Senior Notes due 2023 (the “Notes”), initially
limited to the aggregate principal amount of $[    ], all issued or to be issued
under and pursuant to an Indenture dated as of October 17, 2013 (as such may be
amended from time to time, the “Indenture”), between the Company and U.S. Bank
National Association (the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the holders of the Notes. Additional Notes may be
issued in an unlimited aggregate principal amount, subject to certain conditions
specified in the Indenture.
In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of and interest, including Additional Interest,
if any, on all Notes may be declared, by either the Trustee or the holders of
not less than 25% in aggregate principal amount of Notes then outstanding, and
upon said declaration shall become, due and payable, in the manner, with the
effect and subject to the conditions and certain exceptions set forth in the
Indenture.
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the holder
who surrenders a Note to a Paying Agent to collect such payments in respect of
the Note. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the holders of the Notes, and in
other circumstances, with the consent of the holders of not less than a majority
in aggregate principal amount of the Notes at the time outstanding, evidenced as
in the Indenture provided, to execute supplemental indentures modifying the
terms of the Indenture and the Notes as described therein. It is also provided
in the Indenture that, subject to certain exceptions, the holders of a majority
in aggregate principal amount of the Notes at the time outstanding may on behalf
of the holders of all of the Notes waive any past Default or Event of Default
under the Indenture and its consequences.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and accrued and unpaid interest, and
Additional Interest, if any, on this Note at the place, at the respective times,
at the rate and in the lawful money herein prescribed.
The Notes shall be represented by one or more Global Notes in fully registered
form without interest coupons in minimum denominations of $2,000 principal
amount and integral multiples of $1,000 in excess thereof. At the office or
agency of the Company referred to on the face hereof, and in the manner and
subject to the limitations provided in the Indenture, Notes may be exchanged for
a like aggregate principal amount of Notes of other authorized denominations,
without payment of any service charge but, if required by the Company or
Trustee, with payment of a sum sufficient to cover any tax, assessments or other
governmental charges that may be imposed in connection therewith as a result of
the

A-4

--------------------------------------------------------------------------------




name of the holder of the new Notes issued upon such exchange of Notes being
different from the name of the holder of the old Notes surrendered for such
exchange.
The Notes are not subject to redemption through the operation of any sinking
fund or otherwise.
Upon the occurrence of a Fundamental Change, the holder has the right, at such
holder’s option, to require the Company to repurchase for cash all of such
holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price. A Noteholder may require
repurchase of a portion (less than all) of its Notes only if the Notes the
Noteholder retains are in a Permitted Denomination.
Subject to the provisions of the Indenture, the holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the second
Business Day immediately preceding the Maturity Date, to convert any Notes or
portion thereof that is in principal amounts of $1,000 or integral multiples
thereof into cash, at a Conversion Rate specified in the Indenture, as adjusted
from time to time as provided in the Indenture. A Noteholder may convert a
portion (less than all) of its Notes only if the Notes the Noteholder retains
are in a Permitted Denomination.
Terms used in this Note and defined in the Indenture are used herein as therein
defined.

A-5

--------------------------------------------------------------------------------




ABBREVIATIONS
The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:
TEN COM -as tenants in common
UNIF GIFT MIN ACT
 
 
Custodian
 
(Cust)
 
TEN ENT -as tenants by the entireties
 
 
 
_______________________
(Minor)
 
JT TEN -as joint tenants with right of
survivorship and not as tenants in common


Uniform Gifts to Minors Act
________________________
(State)



Additional abbreviations may also be used
though not in the above list.

A-6

--------------------------------------------------------------------------------




SCHEDULE OF INCREASES AND DECREASES IN GLOBAL NOTE5


LIBERTY MEDIA CORPORATION
1.375% Cash Convertible Senior Notes due 2023


The initial principal amount of this Global Note is $[        ]. The following
increases or decreases in this Global Note have been made:
Date
Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note
Principal Amount of this Global Note following such decrease or increase
Signature of
authorized signatory of Trustee or
Custodian
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________
_________
__________________
__________________
__________________
__________________



                
5 For Global Notes only.

A-7

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF NOTICE OF CONVERSION]
To: LIBERTY MEDIA CORPORATION
The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof and does not result in the undersigned’s ownership of
Notes in other than a Permitted Denomination) below designated, into cash, in
accordance with the terms of the Indenture referred to in this Note, and directs
that the cash comprising the Daily Settlement Amounts for each of the forty
Trading Days during the Cash Settlement Averaging Period and any Notes
representing any unconverted principal amount hereof, be delivered to the
registered holder hereof unless a different name has been indicated below. Any
amount required to be paid to the undersigned on account of interest accompanies
this Note.
Dated:    ____________________    _____________________________
_____________________________
Signature(s)

B-1

--------------------------------------------------------------------------------




Fill in for registration of Notes if to
be delivered other than to and in the
name of the registered holder:
    
(Name)
    
(Street Address)
    
(City, State and Zip Code)
Please print name and address
Principal amount to be converted (if less than all): $______,000
NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.
        
Social Security or Other Taxpayer Identification Number



B-2

--------------------------------------------------------------------------------




EXHIBIT C
[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]
To: LIBERTY MEDIA CORPORATION
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Liberty Media Corporation (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to repay to the
registered holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Note (1) the entire principal amount of this Note,
or the portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after an Interest Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, including
Additional Interest, if any, thereon to, but excluding, such Fundamental Change
Repurchase Date and does not result in the undersigned’s ownership of Notes in
other than a Permitted Denomination.
In the case of certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:
Dated:        
        
Signature(s)
        
Social Security or Other Taxpayer Identification Number
Principal amount to be repaid (if less than all): $______,000
NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.



C-1

--------------------------------------------------------------------------------




EXHIBIT D
[FORM OF ASSIGNMENT AND TRANSFER]
For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert Social Security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints ________ _____________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
£
To Liberty Media Corporation or a subsidiary thereof; or

£
Pursuant to the registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

£
Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or

£
Pursuant to and in compliance with Rule 144 under the Securities Act of 1933, as
amended; or

£
Pursuant to another available exemption from registration under the Securities
Act of 1933, as amended.



Dated:        
    
    
Signature(s)
    
Signature Guarantee
Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant
to Securities and Exchange Commission
Rule 17Ad-15, if Notes are to be delivered other
than to and in the name of the registered holder.


NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

D-1